05-5768-cv (L)
Iqbal v. Hasty


                     UNITED STATES COURT OF APPEALS

                            FOR THE SECOND CIRCUIT

                               August Term 2006

Heard: October 4, 2006                 Decided: June 14, 2007

   Docket Nos. 05-5768-cv (L), 05-5844-cv (con), 05-6379-cv (con),
      05-6352-cv (con), 05-6386-cv (con), 05-6358-cv (con),
      05-6388-cv (con)

- - - - - - - - - - - - - - - - - - - - - - - -
JAVAID IQBAL,
          Plaintiff-Appellee,

                       v.

DENNIS HASTY, former Warden of the Metropolitan
Detention Center, MICHAEL COOKSEY, former
Assistant Director for Correctional Programs
of the Bureau of Prisons, JOHN ASHCROFT, former
Attorney General of the United States, ROBERT
MUELLER, Director of the Federal Bureau of
Investigation, DAVID RARDIN, former Director
of the Northeast Region of the Bureau of
Prisons, MICHAEL ROLINCE, former Chief of the
Federal Bureau of Investigation’s International
Terrorism Operations Section, Counterterrorism
Division, KATHLEEN HAWK SAWYER, former Director
of the Federal Bureau of Prisons, KENNETH
MAXWELL, former Assistant Special Agent in
Charge, New York Field Office, Federal Bureau
of Investigation,
          Defendants-Appellants.
- - - - - - - - - - - - - - - - - - - - - - - -

Before: NEWMAN, CABRANES, and SACK, Circuit Judges.

        Appeal from the September 27, 2005, Order of the United States

District Court for the Eastern District of New York (John Gleeson,

District Judge), denying in part the Defendants-Appellants’ motions to

dismiss the Amended Complaint on the grounds of qualified immunity.

        Affirmed in part, reversed in part, and remanded. Judge Cabranes
concurs   in   the   judgment   and   opinion   of   the   Court   and   files   a

concurring opinion.

                            Michael L. Martinez, Wash., D.C. (Shari Ross
                              Lahlou, David E. Bell, Justin P. Murphy,
                              Matthew F. Scarlato, Crowell & Moring LLP,
                              Wash., D.C., on the brief), for Defendant-
                              Appellant Hasty.

                            Gregory G. Garre, Deputy Solicitor Gen.,
                              Dept. of Justice, Wash., D.C. (Peter D.
                              Keisler, Asst. Atty. Gen., Gregory G.
                              Katsas, Deputy Asst. Atty. Gen., Kannon K.
                              Shanmugam, Asst. to the Solicitor Gen.,
                              Barbara L. Herwig, Robert M. Loeb, Dept.
                              of Justice, Wash., D.C.; Dennis C.
                              Barghaan, Richard W. Sponseller, Larry Lee
                              Gregg, Asst. U.S. Attys., Alexandria, VA.;
                              R. Craig Lawrence, Asst. U.S. Atty.,
                              Wash.,   D.C.,    on   the   brief),   for
                              Defendants-Appellants      Ashcroft    and
                              Mueller.

                            Mark E. Nagle, Troutman Sanders LLP, Wash.,
                              D.C. (William E. Lawler, III, Cheryl A.
                              Curtis, Nashiba D. Boyd, Vinson & Elkins,
                              L.L.P., Wash., D.C.; Raymond R. Granger,
                              New York, N.Y., on the brief), for
                              Defendants-Appellants Sawyer, Cooksey, and
                              Rardin.

                            Lauren J. Resnick, New York, N.Y. (Fernando
                              A. Bohorquez, Jr., Baker & Hostetler, LLP,
                              New York, N.Y.; Leslie R. Caldwell,
                              Morgan, Lewis & Bockius LLP, New York,
                              N.Y., on the brief), for Defendants-
                              Appellants Rolince and Maxwell.

                            Alexander A. Reinert, New York, N.Y. (Keith
                              M. Donoghue, Elizabeth L. Koob, Joan
                              Magoolaghan, Koob & Magoolaghan, New York,
                              N.Y.; Haeyoung Yoon, Urban Justice Center,
                              New York, N.Y.; Mamoni Bhattacharyya,
                              David Ball, Weil, Gotshal & Manges LLP,
                              New York, N.Y., on the brief), for
                              Plaintiff-Appellee Iqbal.

                            (Anil Kalhan, New York, N.Y., for amici
                              curiae Civil Rights Organizations in

                                      -2-
                              support of Plaintiff-Appellee.)

                            (Michael J. Wishnie, New York, N.Y., for
                              amici curiae Individuals and Religious
                              Organizations in support of Plaintiff-
                              Appellee.)

JON O. NEWMAN, Circuit Judge.

       These interlocutory appeals present several issues concerning the

defense of qualified immunity in the aftermath of the events of 9/11.

Several current and former government officials from the Department of

Justice, the Federal Bureau of Investigation (“FBI”), and the Bureau

of Prisons (“BOP”) appeal from the September 27, 2005, Order of the

District Court for the Eastern District of New York (John Gleeson,

District Judge) denying in part their motions to dismiss on the ground

of qualified immunity. See Elmaghraby v. Ashcroft, No. 04 CV 1409,

2005   WL   2375202   (E.D.N.Y.   Sept.    27,   2005)   (“Dist.   Ct.   op.”).

Plaintiff-Appellee Javaid Iqbal alleges that the Defendants-Appellants

took a series of unconstitutional actions against him in connection

with his confinement under harsh conditions at the Metropolitan

Detention Center (“MDC”) in Brooklyn, after separation from the

general prison population. We conclude that the defense of qualified

immunity, to the extent rejected by the District Court, cannot be

sustained as to any Defendants at this preliminary stage of the

litigation except as to the claim of violation of procedural due

process rights, and we therefore affirm in part, reverse in part, and

remand.

                                  Background

       Parties. Iqbal is a Muslim Pakistani currently residing in

                                     -3-
Pakistan.       Iqbal’s   co-plaintiff   was   Ehad   Elmaghraby,   a   Muslim

Egyptian. After Judge Gleeson’s ruling on the motions to dismiss, the

United States settled Elmaghraby’s claims by payment of $300,000.

     Four groups of Defendants have filed appeals from Judge Gleeson’s

order.      The first group consists of former Attorney General John

Ashcroft and current FBI Director Robert Mueller.          The second group

consists of Michael Rolince, former Chief of the FBI’s International

Terrorism Operations Section, Counterterrorism Division, and Kenneth

Maxwell, former Assistant Special Agent in Charge of the FBI’s New

York Field Office (the “FBI Defendants”). The third group consists of

former BOP officials: Kathleen Hawk Sawyer, former BOP Director; David

Rardin, former Director of the Northeast Region of the Bureau of

Prisons;     and   Michael   Cooksey,    former   Assistant   Director     for

Correctional Programs of the Bureau of Prisons (the “BOP Defendants”).

The fourth appeal was filed by Dennis Hasty, former MDC Warden. Other

Defendants include Michael Zenk, MDC Warden at the time the lawsuit

was filed, other MDC staff, and the United States.

     Factual allegations. The complaint alleges the following facts,

which are assumed to be true for purposes of the pending appeals, as

we are required to do in reviewing a ruling on a motion to dismiss.

See Hill v. City of New York, 45 F.3d 653, 657 (2d Cir. 1995).             The

Plaintiff was arrested by agents of the FBI and the Immigration and

Naturalization Service on November 2, 2001.1 Following his arrest, he

     1
         The complaint does not identify the charges on which Iqbal was

arrested, but Judge Gleeson’s opinion states that he was charged with

                                    -4-
was detained in the MDC’s general prison population until January 8,

2002, when he was removed from the general prison population and

assigned to a special section of the MDC known as the Administrative

Maximum Special Housing Unit (“ADMAX SHU”), where he remained until he

was reassigned to the general prison population at the end of July

2002.      On this appeal, we consider only claims concerning the

Plaintiff’s      separation    from   the      general   prison   population   and

confinement thereafter in the ADMAX SHU.                 We do not consider the

legality of his arrest or his initial detention in the MDC.

     The complaint further alleges that in the months after 9/11, the

FBI arrested and detained thousands of Arab Muslim men as part of its

investigation into the events of 9/11.            The fact of their detention,

its duration, and the conditions of confinement depended on whether

those arrested were classified as “of high interest.”               Many of these

men, including the Plaintiff, were classified as “of high interest”

solely because of their race,2 religion, and national origin and not


conspiracy to defraud the United States and fraud with identification.

Dist. Ct. op. at *1 n.1.
     2
         Iqbal   is   a   Muslim   and   a     Pakistani,   but   not   an   Arab.

Nevertheless, his claim is fairly to be understood as alleging

unlawful treatment based on his ethnicity, even if not technically on

a racial classification. And his allegations of what was done to Arab

Muslims are fairly understood to mean that unlawful actions were taken

against him because officials believed, perhaps because of his

appearance and his ethnicity, that he was an Arab.

                                         -5-
because of any involvement in terrorism.       In the New York City area,

all Arab Muslim men arrested on criminal or immigration charges while

the FBI was investigating a 9/11 lead were classified as “of high

interest.     The FBI Defendants were responsible for making these

classifications for detainees arrested in the New York City area,

including the Plaintiff.

      The complaint further alleges that Ashcroft and Mueller approved

a policy of holding detainees “of high interest” in highly restrictive

conditions until they were “cleared” by the FBI.          In early October,

BOP Defendant Cooksey, with the knowledge of BOP Defendant Sawyer,

directed that all detainees “of high interest” be held in the most

restrictive conditions possible.       FBI officials were aware that the

BOP   was   relying   on   this   classification    to   hold   detainees    in

restrictive conditions.

      The complaint further alleges that soon after 9/11, the MDC

created within the MDC an ADMAX SHU, the BOP’s most restrictive type

of confinement, to house the detainees “of high interest.”                  The

procedures for handling ADMAX SHU detainees were developed by MDC

staff, at the request of Defendant Hasty.          ADMAX SHU detainees were

permitted to leave their cells only one hour each day, and all legal

and social interactions were non-contact.           Movement outside their

cells required handcuffs and leg irons and four-officer escorts.

Movement inside their cells was monitored by video cameras. For many

weeks, the detainees were subject to a communications blackout.

      The complaint further alleges that the MDC did not conduct any


                                     -6-
review of the detainees’ segregation in the ADMAX SHU.          Instead, the

detainees remained in the ADMAX SHU until the FBI approved their

release to the general population.       As a result, numerous detainees

were held in the ADMAX SHU for extended periods of time even though

there was no evidence linking them to terrorism.

     The complaint further alleges that the Plaintiff was transferred

to the ADMAX SHU on January 8, 2002.             He was kept in solitary

confinement.   Until March, the lights in his cell were left on almost

24 hours a day, and MDC staff deliberately turned on air conditioning

during the winter and heating during the summer. MDC staff left the

Plaintiff in the open-air recreation area for hours when it was

raining and then turned on the air conditioner when he returned to his

cell.   Whenever the Plaintiff was removed from his cell, he was

handcuffed and shackled. The Plaintiff was not provided with adequate

food and lost 40 pounds while in custody. MDC staff called him, among

other things, a “terrorist” and a “Muslim killer.”

     The complaint further alleges that the Plaintiff was brutally

beaten by MDC guards on two occasions: upon his transfer to the ADMAX

SHU in January 2002 and again in March.        Following the March beating,

the Plaintiff was denied medical care for two weeks even though he was

in excruciating pain.     He was also subjected to daily strip and body-

cavity searches.    The March beating was prompted by the Plaintiff’s

protestations to a fourth consecutive strip and body-cavity search in

the same room.     MDC staff interfered with the Plaintiff’s prayers,

routinely   confiscated   his   Koran,   and   refused   to   permit   him   to


                                   -7-
participate in Friday prayer services. They also interfered with the

Plaintiff’s communications with his defense attorney, for example, by

disconnecting       the   phone    if    the   Plaintiff     complained      about   his

conditions of confinement and delaying his receipt of legal mail for

up to two months.

     The Plaintiff pled guilty on April 22, 2002, and was sentenced on

September 17, 2002.       He was released from the ADMAX SHU at the end of

July 2002, after pleading guilty but before sentencing. Judge Gleeson

considered the Plaintiff to be a pretrial detainee throughout his

entire time in the ADMAX SHU. Dist. Ct. op. at *15 n.14.                             The

Plaintiff     was   released      from   the     MDC   on   January    15,   2003,   and

thereafter was removed to Pakistan (a fact not in the complaint but

undisputed).

     Litigation in the District Court.                 The Plaintiff (and his co-

plaintiff) commenced this action in May 2004.                         Their complaint

asserted twenty-one causes of action, including both statutory claims

and constitutional tort claims pursuant to Bivens v. Six Unknown Named

Agents of Federal Bureau of Narcotics, 403 U.S. 388 (1971).                          The

causes of action, and the Defendants against whom they were asserted,

are set forth in the margin.3

     3
         The claims, in the order set forth in the complaint, are:



     1.      Fifth Amendment substantive due process claim based on the

             conditions of confinement: Hasty and MDC staff.



                                           -8-
2.    Fifth Amendment procedural due process claim based on

      confinement in the ADMAX SHU: Ashcroft and Mueller, FBI

      Defendants, BOP Defendants, Hasty, and MDC staff.



3-4. Fifth and Eighth Amendments excessive force claims: Hasty

      and MDC staff.



5.    Sixth Amendment interference with right to counsel claim:

      Hasty and MDC staff.



6-7. Fifth and Eighth Amendments denial of medical treatment

      claims: MDC staff (not at issue on this appeal).



8.    Eighth Amendment conditions of confinement claim: Hasty and

      MDC staff.



9.    Fourth Amendment unreasonable search claim based on strip

      and body-cavity searches: BOP Defendant Sawyer (but not

      other BOP Defendants), Hasty, and MDC staff.



10.   First Amendment claim based on interference with religious

      practice: Hasty and MDC staff.



11.   First Amendment claim based on religious discrimination:

                             -9-
      Ashcroft and Mueller, FBI Defendants, BOP Defendants, Hasty,

      and MDC staff.



12.   Fifth Amendment race-based equal protection claim: Ashcroft

      and Mueller, FBI Defendants, BOP Defendants, Hasty, and MDC

      staff.



13.   Religious Freedom Restoration Act (“RFRA”) claim based on

      conditions    of   confinement:     Ashcroft    and   Mueller,   FBI

      Defendants, BOP Defendants, Hasty, and MDC staff.



14-15.     RFRA    claims   based    on   interference   with    religious

           practice and excessive force: Hasty and MDC staff.



16-17.     42 U.S.C. § 1985(3) claims for conspiracy to deprive

           the Plaintiff of equal protection on the grounds of

           religion, race, and national origin: Ashcroft and

           Mueller, BOP Defendants, Hasty, and MDC staff.



18-20.     Federal Tort Claims Act (“FTCA”) claims for assault and

           battery,      negligent    denial   of    medical    treatment,

           intentional infliction of emotional distress: United

           States.



                               -10-
     Ashcroft and Mueller, the FBI Defendants, the BOP Defendants,

Hasty, the MDC Warden, and an MDC medical assistant4 filed motions to

dismiss on the grounds that (1) a Bivens action was precluded by

“special factors”, (2) they were protected by qualified immunity, (3)

the supervisory defendants were not alleged to have                sufficient

personal involvement, and (4) Ashcroft, Mueller, the FBI Defendants,

and the BOP Defendants were not subject to personal jurisdiction in

New York.     In addition, the United States moved to be substituted as

the defendant on the ATCA claim (Count 21) and for dismissal of that

claim.

     With a few exceptions, Judge Gleeson denied the motions to

dismiss.       He   first    rejected   Ashcroft’s   argument   that   “special

factors,” namely the post-9/11 context, precluded a Bivens action in

this case. See Dist. Ct. op. at *14. Judge Gleeson then turned to the

substance of the Plaintiff’s Bivens claims. He denied Hasty’s motion

to dismiss the conditions of confinement claims (Counts One and

Eight), concluding that the Plaintiff had adequately alleged (1)

illegitimate reasons for the conditions of his confinement and (2)

Hasty’s personal involvement. See id. at *15-*17.               He also found


     21.            Alien Tort Claims Act (“ATCA”) claim: Ashcroft and

                    Mueller, FBI Defendants, BOP Defendants, Hasty, and MDC

                    staff.
     4
         Zenk, the MDC Warden at the time the lawsuit was filed, and the

MDC medical assistant are not appealing Judge Gleeson’s ruling.

                                        -11-
adequate allegations of Hasty’s personal involvement in the claims of

excessive force (Counts Three and Four), interference with the

Plaintiff’s right to counsel (Count Five), unreasonable strip searches

(Count Nine), and interference with the Plaintiff’s exercise of

religion (Count Ten). See id. at *22, *27, *28. However, he found the

allegations insufficient to support the personal involvement of BOP

Defendant Sawyer in the unreasonable strip searches and dismissed this

claim against her. See id. at *27.

     With respect to the procedural due process claim (Count Two),

Judge Gleeson found that the Plaintiff had alleged both a deprivation

of a liberty interest that involved “atypical and significant”

hardships compared to the conditions in the general prison population

and the absence of any due process protections, that the Plaintiff’s

right was clearly established, and that he could not assess the

objective reasonableness of the Defendants’ actions as a matter of law

at this stage of the litigation. See id. at *18-*20.         He also found

that the Plaintiff had adequately alleged the personal involvement of

all the Defendants, observing that “the post-September 11 context

provide[d]    support   for   [the    P]laintiffs’   assertions   that   [the

D]efendants    were   involved   in   creating   and/or   implementing    the

detention policy under which [the P]laintiffs were confined without

due process.” See id. at *20-*21.            Finally, with respect to the

procedural due process claim, he limited the first stage of discovery

to the issue of the Defendants’ personal involvement in the alleged

denial of due process. See id. at *21.


                                      -12-
     With respect to the Plaintiff’s Bivens claims of race and

religious discrimination (Counts 11 and 12), Judge Gleeson ruled that

the Plaintiff’s allegations that he was confined in significantly

harsher conditions solely because of his race and religion were

sufficient to state a cause of action. See id. at *29.            He also

concluded that the Plaintiff had adequately alleged the personal

involvement of Ashcroft and Mueller, the FBI Defendants, and Hasty.

See id.   However, because the Plaintiff had not alleged that the BOP

Defendants were involved in the challenged classification in any way,

Judge Gleeson concluded that the Plaintiff had not alleged the

personal involvement of the BOP Defendants, and he dismissed these

claims against them. See id.

     Turning to the Plaintiff’s statutory claims, Judge Gleeson

dismissed the RFRA claims against all the Defendants, concluding that

they were entitled to qualified immunity because it was not clearly

established that RFRA applied to federal government officials. See id.

at *30-*31.    He also dismissed the ATCA claim after first having

substituted the United States for the individual defendants. See id.

at *34-*35.   Finally, he denied the motions to dismiss the section

1985(3) conspiracy claims, rejecting the Defendants’ arguments that it

was not clearly established that section 1985 applied to federal

officers and concluding that the Plaintiff had adequately alleged the

Defendants’   personal   involvement,   except   with   respect   to   the

allegation that the BOP Defendants had conspired to subject the

Plaintiff to unreasonable strip searches. See id. at *32-*33.


                                 -13-
                                   Discussion

     The Defendants appeal from the District Court’s order denying

their motions to dismiss on the ground of qualified immunity.                        Their

arguments with respect to qualified immunity fall into several broad

categories:   (1)   the    Plaintiff’s       allegations     do     not    allege      the

violation of a clearly established right, (2) do not allege sufficient

personal involvement of the Defendants in the challenged actions, (3)

are too conclusory to overcome a qualified immunity defense, and (4)

the Defendants’ actions were objectively reasonable.                    Permeating the

Defendants’    assertion     of    a   qualified    immunity        defense      is    the

contention that, however the defense might be adjudicated in normal

circumstances, the immediate aftermath of the 9/11 attack created a

context in which the defense must be assessed differently and, from

their standpoint, favorably.

     In addition, Ashcroft, Mueller, and FBI Defendant Rolince seek

review of the denial of their motion to dismiss for lack of personal

jurisdiction, arguing that the issue of personal jurisdiction is

available for review on this interlocutory appeal because the issue is

inextricably intertwined with that of qualified immunity.

     Because many of the Defendants’ grounds for asserting an immunity

defense   overlap   with     respect        to   several    of    the      Plaintiff’s

allegations, it will be convenient to consider separately each of the

Plaintiff’s   causes    of   action     with     respect    to    the     one   or    more

Defendants    against     whom    it   is   asserted,      rather       than    consider

separately the claims asserted against each Defendant. Before turning


                                        -14-
to each of the Plaintiff’s allegations, we first consider the legal

standards that apply to nearly all of the Plaintiff’s claims and to

most of the grounds on which the Defendants assert their qualified

immunity defense.

I. General Principles of Qualified Immunity

     (a) Standard of review.   When a district court denies qualified

immunity on a Rule 12(b)(6) motion to dismiss, “we review the district

court’s denial de novo, accepting as true the material facts alleged

in the complaint and drawing all reasonable inferences in plaintiffs’

favor.” Johnson v. Newburgh Enlarged School District, 239 F.3d 246,

250 (2d Cir. 2001).

     (b) Appealability.    A district court’s denial of qualified

immunity is appealable as a collateral order if it turns on an issue

of law. See Mitchell v. Forsyth, 472 U.S. 511, 530 (1985).     Thus, a

defendant may appeal a district court’s ruling denying qualified

immunity when, if a plaintiff’s allegations are assumed to be true,

the only question is whether the alleged conduct violated a clearly

established right. See Locurto v. Safir, 264 F.3d 154, 163 (2d Cir.

2001).

     (c) The qualified immunity defense.      Qualified immunity is an

immunity from suit and not just a defense to liability. See Saucier v.

Katz, 533 U.S. 194, 200 (2001).         The first step in a qualified

immunity inquiry is to determine whether the alleged facts demonstrate

that a defendant violated a constitutional right. See id. at 201; see

also Scott v. Harris, 127 S. Ct. 1769, 1774 & n.4 (2007).      If the


                                 -15-
allegations show that a defendant violated a constitutional right, the

next step is to determine whether that right was clearly established

at the time of the challenged action--that is, “whether it would be

clear to a reasonable officer that his conduct was unlawful in the

situation he confronted.” See Saucier, 533 U.S. at 202.                 A defendant

will be entitled to qualified immunity if either (1) his actions did

not    violate   clearly    established   law   or   (2)   it   was     objectively

reasonable for him to believe that his actions did not violate clearly

established law. See Johnson, 239 F.3d at 250.

       In determining whether a right was clearly established, the court

must assess whether “the contours of the right [were] sufficiently

clear in the context of the alleged violation such that a reasonable

official would understand that what he [was] doing violate[d] that

right.” Id. at 250-51 (internal quotation marks omitted).                  To that

end, the court should consider what a reasonable officer in the

defendant’s position would have known about the lawfulness of his

conduct, “not what a lawyer would learn or intuit from researching

case    law.”    Id.   at    251   (internal    quotation       marks     omitted).

Furthermore, the court need not identify “legal precedent addressing

an identical factual scenario” to conclude that the right is clearly

established. Id.; see also Tellier v. Fields, 280 F.3d 69, 84 (2d Cir.

2000) (noting that a law is “clearly established” so long as a ruling

on the issue is “clearly foreshadow[ed]” by this Circuit’s decisions).

       (d) Personal involvement. Many of the Defendants claim qualified

immunity on the ground that the Plaintiff has failed to allege their


                                      -16-
personal involvement in the challenged actions. All of the appealing

Defendants are supervisory officials.                   The personal involvement of a

supervisor     may     be    established        by    showing    that   he    (1)    directly

participated in the violation, (2) failed to remedy the violation

after being informed of it by report or appeal, (3) created a policy

or   custom    under    which    the    violation        occurred,      (4)    was    grossly

negligent in supervising subordinates who committed the violation, or

(5) was deliberately indifferent to the rights of others by failing to

act on information that constitutional rights were being violated. See

Colon v. Coughlin, 58 F.3d 865, 873 (2d Cir. 1995) (discussing section

1983 liability).

      Although a lack of personal involvement may be grounds for

dismissing a claim on the merits (a ruling that would not be subject

to an interlocutory appeal), such a lack is also relevant to a defense

of qualified immunity because it goes to the question of whether a

defendant’s        actions    violated      a    clearly    established        right.      See

McCullough v. Wyandanch Union Free School District, 187 F.3d 272, 280

(2d Cir. 1999) (“Where there is a total absence of evidence of [a

violation], there is no basis on which to conclude that the defendant

seeking    qualified         immunity    violated        clearly    established        law.”

(internal quotation marks omitted)).                     “[O]ur task is to consider

whether,      as   a   matter   of   law,       the    factual    allegations        and   all

reasonable inferences therefrom are insufficient to establish the

required showing of personal involvement.” Johnson, 239 F.3d at 255.

      (e) Pleading requirements.                The parties dispute the extent to


                                            -17-
which a plaintiff must plead specific facts to overcome a defense of

qualified immunity at the motion-to-dismiss stage.        Although most of

the Defendants disclaim requiring the Plaintiff to meet a heightened

pleading standard, beyond the requirement of Conley v. Gibson, 355

U.S. 41, 47 (1957), that a complaint “give the defendant fair notice

of what the plaintiff’s claim is and the grounds upon which it rests,”

see Fed. R. Civ. P. 8(a)(2), all the Defendants make the somewhat

similar argument that “conclusory allegations” will not suffice to

withstand a qualified immunity defense, especially with respect to

allegations    of   supervisory   involvement,   racial   and/or   religious

animus, or conspiracy.     BOP Defendant Cooksey explicitly urges us to

adopt a heightened pleading standard in Bivens actions.

     The pleading standard to overcome a qualified immunity defense

appears to be an unsettled question in this Circuit.          Four Supreme

Court opinions provide guidance, although the guidance they provide is

not readily harmonized.      In Leatherman v. Tarrant County Narcotics

Intelligence and Coordination Unit, 507 U.S. 163 (1993), the Court

rejected a heightened pleading standard in a civil rights action

alleging municipal liability, applying instead only the traditional

requirement of “‘a short and plain statement of the claim showing that

the pleader is entitled to relief.’” Id. at 168 (quoting Fed. R. Civ.

P. 8(a)(2)).    In reaching this conclusion, the Court distinguished

between municipalities’ immunity from respondeat superior liability

and government officials’ qualified immunity from suit. See id. at

166. Arguably, this distinction could permit requiring a plaintiff to


                                    -18-
satisfy a heightened pleading standard of a cause of action in order

to overcome a government official’s defense of qualified immunity.

However, the Court’s opinion in Leatherman suggests that heightened

pleading standards are never permissible except when authorized by

Rule 9(b) of the Federal Rules of Civil Procedure. See id. at 168

(noting that Rule 9(b) “do[es] not include among the enumerated

actions any reference to complaints alleging municipal liability under

§ 1983").      Indeed, the Court observed that, in the absence of

amendment to Rules 8 or 9, the courts could rely only on control of

discovery and summary judgment to “weed out unmeritorious claims.” Id.

at 168-69.

     A more pertinent precedent is Swierkiewicz v. Sorema N.A., 534

U.S. 506 (2002), which concerned the adequacy of pleading a Title VII

complaint.     The Court rejected what had been this Circuit’s rule

requiring    employment   discrimination   plaintiffs   to   allege   facts

constituting a prima facie case of employment discrimination. See id.

at 515.      The Court again emphasized that the judicially imposed

heightened pleading standard conflicted with Rule 8(a) and that a

heightened pleading standard could be attained only “by the process of

amending the Federal Rules, and not by judicial interpretation.” Id.

(internal quotation marks omitted).

     Leatherman and especially Swierkiewicz–-with their insistence

that courts cannot impose heightened pleading standards in the absence

of statutory authorization--indicate that a court cannot impose a

heightened pleading standard in Bivens (or other civil rights) actions


                                  -19-
against individual officials, a precept we have heeded since the

Supreme Court’s decision in Swierkiewicz.     See, e.g., Phillip v.

University of Rochester, 316 F.3d 291, 298-99 (2d Cir. 2003) (general

allegation of racial animus); Phelps v. Kapnolas, 308 F.3d 180, 186-87

(2d Cir. 2002) (general allegation of knowledge).

     However, a third Supreme Court case, decided between Leatherman

and Swierkiewicz, cryptically suggests that, in some circumstances, a

court could require “specific nonconclusory factual allegations” at

the pleading stage in claims against government officials.         In

Crawford-El v. Britton, 523 U.S. 574 (1998), the D.C. Circuit had

recognized a heightened burden of proof in cases against government

officials alleging unconstitutional motive. See id. at 582-83.    The

Court observed that the D.C. Circuit had adopted the heightened

standard in an attempt “to address a potentially serious problem:

Because an official’s state of mind is easy to allege and hard to

disprove, insubstantial claims that turn on improper intent may be

less amenable to summary disposition than other types of claims

against government officials.” Id. at 584-85 (internal quotation marks

omitted).   Although the Supreme Court recognized this problem, it

rejected the heightened standard of proof.

     The Court held that the D.C. Circuit’s rule was not compelled by

either the holding or the reasoning of Harlow v. Fitzgerald, 457 U.S.

800 (1982). In Harlow, the Court had stated that “bare allegations of

malice should not suffice to subject government officials either to

the costs of trial or to the burdens of broad-reaching discovery.” Id.


                                -20-
at 817-18.     However, as the Court explained in Crawford-El, this

statement merely concerned a plaintiff’s attempt to        overcome a

legitimate qualified immunity defense by alleging malicious intent;

this holding was irrelevant to a plaintiff’s burden in alleging a

constitutional violation of which improper motive is an essential

element. See 523 U.S. at 588-89.        Neither did Harlow’s reasoning

require a heightened burden of proof: the Court observed that there

existed other mechanisms for protecting officials from unmeritorious

actions, such as the requirement that the officials’ conduct violate

clearly established law, the need to prove causation, and procedural

protections.    See id. at 590-93.

     The Court acknowledged that the usual pleading standard would

sometimes not preclude at least limited discovery to amplify general

allegations.   The Court observed that Harlow only “sought to protect

officials from the costs of ‘broad-reaching’ discovery” and that

limited discovery is sometimes necessary to adjudicate a qualified

immunity defense. See id. at 593 n.14.         The Court concluded by

observing that “broad discretion” in the discovery process is more

“useful and equitable” than categorical rules such as that of the D.C.

Circuit. See id. at 601.

     What Crawford-El gave civil rights plaintiffs with respect to

traditional notice pleading, however, it might have modified by

permitting some post-complaint detailing of a claim.     In discussing

the procedural mechanisms available to judges in civil rights actions,

at least those alleging wrongful motive, the Court observed that,


                                 -21-
before permitting discovery, a court could require a plaintiff to “put

forward specific, non-conclusory factual allegations that establish

improper motive causing cognizable injury in order to survive a

prediscovery motion for dismissal or summary judgment.” Id. at 598

(internal quotation marks omitted). Perhaps significantly, the Court

quoted    the   phrase   “put    forward    specific,   nonconclusory   factual

allegations” from Justice Kennedy’s concurring opinion in Siegert v.

Gilley, 500 U.S. 226 (1991), in which he had explicitly advocated a

heightened pleading standard for civil rights actions requiring a

showing of malice. See id. at 235-36 (“There is tension between the

rationale of Harlow and the requirement of malice, and it seems to me

that the heightened pleading requirement is the most workable means to

resolve it.”).

     The First Circuit has remarked that “[w]hatever                 window of

opportunity [it] thought remained open after Crawford-El has been

slammed    shut   by     the    Supreme     Court’s   subsequent   decision   in

Swierkiewicz.” Educadores Puertorriqueños en Acción v. Hernandez, 367

F.3d 61, 65 (1st Cir. 2004).        Most Circuits appear to have rejected a

heightened pleading standard. See Doe v. Cassel, 403 F.3d 986, 988-89

& n.3 (8th Cir. 2005) (collecting cases); Galbraith v. County of Santa

Clara, 307 F.3d 1119, 1125 (9th Cir. 2002) (same).

     Considerable uncertainty concerning the standard for assessing

the adequacy of pleadings has recently been created by the Supreme

Court’s decision in Bell Atlantic Corp. v. Twombly, 127 S. Ct. 1955

(2007).    If we were to consider only a narrow view of the holding of


                                          -22-
that decision, we would not make any adjustment in our view of the

applicable pleading standard.   Bell Atlantic held that an allegation

of parallel conduct by competitors, without more, does not suffice to

plead an antitrust violation under 15 U.S.C. § 1. See id. at 1961.

The Court required, in addition, “enough factual matter (taken as

true) to suggest that an agreement was made.” Id. at 1965.   However,

the Court’s explanation for its holding indicated that it intended to

make some alteration in the regime of pure notice pleading that had

prevailed in the federal courts ever since Conley v. Gibson, 355 U.S.

41 (1957), was decided half a century ago.   The nature and extent of

that alteration is not clear because the Court’s explanation contains

several, not entirely consistent, signals, which we consider (not

necessarily in the order set forth in the Court’s opinion).

     Some of these signals point toward a new and heightened pleading

standard.   First, the Court explicitly disavowed the oft-quoted

statement in Conley of “‘the accepted rule that a complaint should not

be dismissed for failure to state a claim unless it appears beyond

doubt that the plaintiff can prove no set of facts in support of his

claim which would entitle him to relief.’” Bell Atlantic, 127 S. Ct.

at 1968 (quoting Conley, 355 U.S. at 45-46).    Bell Atlantic asserted

that this “no set of facts” language “has earned retirement” and “is

best forgotten.” Id. at 1969.

     Second, the Court, using a variety of phrases, indicated that

more than notice of a claim is needed to allege a section 1 violation

based on competitors’ parallel conduct.        For example, the Court


                                -23-
required “enough factual matter (taken as true) to suggest that an

agreement was made,” id. at 1965; “enough fact to raise a reasonable

expectation that discovery will reveal evidence of illegal agreement,”

id.; “facts that are suggestive enough to render a § 1 conspiracy

plausible,” id.; “allegations of parallel conduct . . . placed in a

context that raises a suggestion of a preceding agreement,” id. at

1966; “allegations plausibly suggesting (not merely consistent with)

agreement,” id.; a “plain statement” (as specified in Rule 8(a)(2))

with “enough heft” to show entitlement to relief, id.; and “enough

facts to state a claim to relief that is plausible on its face,” id.

at 1974, and also stated that the line “between the factually neutral

and the factually suggestive. . . must be crossed to enter the realm

of plausible liability,” id. at 1966 n.5., and that “the complaint

warranted dismissal because it failed in toto to render plaintiffs’

entitlement to relief plausible,” id. at 1973 n.14.

     Third, the Court discounted the ability of “‘careful        case

management,’” “to weed[] out early in the discovery process” “a claim

just shy of a plausible entitlement.” Id. at 1967 (quoting id. at 1975

(Stevens, J., dissenting)).

     Fourth, the Court encapsulated its various formulations of what

is required into what it labeled “the plausibility standard.” Id. at

1968. Indeed, the Court used the word “plausibility” or an adjectival

or adverbial form of the word fifteen times (not counting quotations).

     On the other hand, some of the Court’s linguistic signals point

away from a heightened pleading standard and suggest that whatever the


                                -24-
Court is requiring in Bell Atlantic might be limited to, or at least

applied most rigorously in, the context of either all section 1

allegations or perhaps only those section 1 allegations relying on

competitors’ parallel conduct. First, the Court explicitly disclaimed

that it was “requir[ing] heightened fact pleading of specifics,” id.

at 1974, and emphasized the continued viability of Swierkiewicz, see

id. at 1973-74, which had rejected a heightened pleading standard.

See also Erickson v. Pardus, 127 S. Ct. 2197, 2200 (2007) (citing Bell

Atlantic’s citation of Swierkiewicz).

     Second, although the Court faulted the plaintiffs’ complaint for

alleging “merely legal conclusions” of conspiracy, id. at 1970, it

explicitly noted with approval Form 9 of the Federal Civil Rules,

Complaint for Negligence, which, with respect to the ground of

liability, alleges only that the defendant “negligently drove a motor

vehicle against plaintiff who was then crossing [an identified]

highway,” Fed. R. Civ. P. App. Form 9. See Bell Atlantic, 127 S. Ct.

at 1970 n.10.   The Court noted that Form 9 specifies the particular

highway the plaintiff was crossing and the date and time of the

accident, see id., but took no notice of the total lack of an

allegation of the respects in which the defendant is alleged to have

been negligent, i.e., driving too fast, crossing the center line,

running a traffic light or stop sign, or even generally failing to

maintain a proper lookout.   The adequacy of a generalized allegation

of negligence in the approved Form 9 seems to weigh heavily against

reading Bell Atlantic to condemn the insufficiency of all legal


                                 -25-
conclusions in a pleading, as long as the defendant is given notice of

the date, time, and place where the legally vulnerable conduct

occurred.

     Third, the Court placed heavy emphasis on the “sprawling, costly,

and hugely time-consuming” discovery that would ensue in permitting a

bare allegation of an antitrust conspiracy to survive a motion to

dismiss, see id. at 1967 n.6, and expressed concern that such

discovery “will push cost-conscious defendants to settle even anemic

cases,” id. at 1967. These concerns provide some basis for believing

that whatever adjustment in pleading standards results from Bell

Atlantic is limited to cases where massive discovery is likely to

create unacceptable settlement pressures.

     Fourth, although the Court expressed doubts about the ability of

district courts to “weed[] out” through case management in the

discovery process “a claim just shy of a plausible entitlement to

relief,” id. (emphasis added), the Court did not disclaim its prior

statement that “federal courts and litigants must rely on summary

judgment and control of discovery to weed out unmeritorious claims

sooner rather than later.” Leatherman, 507 U.S. at 168-69 (emphasis

added).5 Leaving Leatherman and Crawford-El undisturbed (compared to

the explicit disavowal of the “no set of facts” language of Conley)

further suggests that Bell Atlantic, or at least its full force, is

     5
         There   is   no   possibility   that   the   “weed   out”   language   of

Leatherman was overlooked; it was called to the Court’s attention in

Justice Stevens’s dissent. See Bell Atlantic, 127 S. Ct. at 1982.

                                         -26-
limited to the antitrust context.

     Fifth, just two weeks after issuing its opinion in Bell Atlantic,

the Court cited it for the traditional proposition that “[s]pecific

facts are not necessary [for a pleading that satisfies Rule 8(a)(2)];

the statement need only ‘”give the defendant fair notice of what the

. . . claim is and the grounds upon which it rests.”’ Erickson, 127 S.

Ct. at 2200 (quoting Bell Atlantic’s quotation from Conley) (omission

in original).

     These conflicting signals create some uncertainty as to the

intended scope of the Court’s decision.6     We are reluctant to assume

that all of the language of Bell Atlantic applies only to section 1

allegations based on competitors’ parallel conduct or, slightly more

broadly, only to antitrust cases.7       Some of the language relating

     6
         The parties, not surprisingly, view Bell Atlantic entirely

differently.      Defendant Hasty characterizes the Supreme Court’s

decision as a “sea change” in the pleading standard of Rule 8, see

Letter from Michael L. Martinez, counsel for Defendant Hasty, to the

Acting Clerk of this Court (May 25, 2007); the Plaintiff emphasizes

the antitrust holding of the decision, see Letter from Alexander A.

Reinert, counsel for Plaintiff Iqbal, to the Acting Clerk of this

Court (May 22, 2007).
     7
         For example, it would be cavalier to believe that the Court’s

rejection of the “no set of facts” language from Conley, which has

been cited by federal courts at least 10,000 times in a wide variety

of contexts (according to a Westlaw search), applies only to section

                                  -27-
generally to Rule 8 pleading standards seems to be so integral to the

rationale of the Court’s parallel conduct holding as to constitute a

necessary part of that holding.          See Pierre N. Leval, Judging under

the Constitution: Dicta about Dicta, 81 N.Y.U. L. Rev. 1249, 1257

(2006)    (“The    distinction    [between     holding   and    dictum]      requires

recognition of what was the question before the court upon which the

judgment depended, how (and by what reasoning) the court resolved the

question, and what role, if any, the proposition played in the

reasoning that led to the judgment.”).

     After careful consideration of the Court’s opinion and the

conflicting signals from it that we have identified, we believe the

Court is not requiring a universal standard of heightened fact

pleading, but is instead requiring a flexible “plausibility standard,”

which    obliges    a   pleader   to   amplify   a   claim     with   some    factual

allegations in those contexts where such amplification is needed to

render the claim plausible.        We will say more about this approach as

we apply it below to some of the Plaintiff’s specific allegations.

     Notwithstanding what we understand to be the essential message of

Bell Atlantic, we acknowledge that we see some merit in the argument

in favor of a heightened pleading standard in this case for two

reasons.    First, qualified immunity is a privilege that is essential

to the ability of government officials to carry out their public roles

effectively without fear of undue harassment by litigation.                   In this

respect, the factors favoring a heightened pleading standard to


1 antitrust claims.

                                        -28-
overcome a qualified immunity defense are distinguishable from the

purely prudential and policy-driven factors that the Supreme Court

found inadequate to justify a heightened pleading standard in the

Title VII context. See Swierkiewicz, 534 U.S. at 514-15.

     Second, some of the allegations in the Plaintiff’s complaint,

although not entirely conclusory, suggest that some of the Plaintiff’s

claims are based not on facts supporting the claim but, rather, on

generalized   allegations    of   supervisory    involvement.    Therefore,

allowing some of the Plaintiff’s claims to survive a motion to dismiss

might   facilitate   the   very   type   of   broad-ranging   discovery   and

litigation burdens that the qualified immunity privilege was intended

to prevent.

     Nevertheless, although Swierkiewicz was decided in the context of

Title VII, we are mindful of the Supreme Court’s statement in that

decision that heightened pleading requirements “must be attained by

the process of amending the Federal Rules, and not by judicial

interpretation.” Id. at 514 (internal quotation marks omitted).

Absent any indication from the Supreme Court that qualified immunity

might warrant an exception to this general approach and the explicit

disclaimer of a heightened pleading standard in Bell Atlantic,

reinforced by the reversal of the Tenth Circuit’s use of a heightened

pleading standard in Erickson, we conclude that a heightened pleading

rule may not be imposed.      However, in order to survive a motion to

dismiss under the plausibility standard of Bell Atlantic, a conclusory

allegation concerning some elements of a plaintiff’s claims might need


                                    -29-
to be fleshed out by a plaintiff’s response to a defendant’s motion

for a more definite statement. See Fed. R. Civ. P. 12(e).                      In

addition, even though a complaint survives a motion to dismiss, a

district court, while mindful of the need to vindicate the purpose of

the qualified immunity defense by dismissing non-meritorious claims

against   public    officials   at   an   early    stage   of   litigation,   may

nonetheless consider exercising its discretion to permit some limited

and tightly controlled reciprocal discovery so that a defendant may

probe for amplification of a plaintiff’s claims and a plaintiff may

probe such matters as a defendant’s knowledge of relevant facts and

personal involvement in challenged conduct.           In a case such as this

where some of the defendants are current or former senior officials of

the Government, against whom broad-ranging allegations of knowledge

and personal involvement are easily made, a district court might wish

to structure such limited discovery by examining written responses to

interrogatories and requests to admit before authorizing depositions,

and by deferring discovery directed to high-level officials until

discovery   of     front-line   officials    has    been   completed   and    has

demonstrated the need for discovery higher up the ranks. If discovery

directed to current or former senior officials becomes warranted, a

district court might also consider making all such discovery subject

to prior court approval.

     We note that Rule 8(a)’s liberal pleading requirement, when

applied mechanically without countervailing discovery safeguards,

threatens to create a dilemma between adhering to the Federal Rules


                                     -30-
and abiding by the principle that qualified immunity is an immunity

from suit as well as from liability. Therefore, we emphasize that, as

the claims surviving this ruling are litigated on remand, the District

Court not only may, but “must exercise its discretion in a way that

protects the substance of the qualified immunity defense . . . so that

officials [or former officials] are not subjected to unnecessary and

burdensome discovery or trial proceedings.” Crawford-El, 523 U.S. at

597-98 (emphasis added). In addition, the District Court should

provide ample opportunity for the Defendants to seek summary judgment

if, after carefully targeted discovery, the evidence indicates that

certain of the Defendants were not sufficiently involved in the

alleged violations to support a finding of personal liability, or that

no constitutional violation took place. See Harlow, 457 U.S. at 821

(Brennan, J., concurring) (“[S]ummary judgment will also be readily

available whenever the plaintiff cannot prove, as a threshold matter,

that a violation of his constitutional rights actually occurred.”).

We give these matters additional consideration below with respect to

particular claims.

     (f) The post-9/11 context. Several Defendants contend that even

if the Plaintiff’s complaint would survive a motion to dismiss in the

face of a qualified immunity defense under normal circumstances, the

post-9/11 context requires a different outcome.     This argument is

advanced on three fronts.   First, some Defendants contend that the

Government was entitled to take certain actions that might not have

been lawful before 9/11 because the Government’s interests assumed


                                -31-
special weight in the post-9/11 context. Second, some Defendants

contend that, even if the law was clearly established as to the

existence of a right claimed to have been violated, it was not clearly

established in the extraordinary circumstances of the 9/11 attack and

its aftermath.   Third, some Defendants contend that the post-9/11

context renders their actions objectively reasonable, an argument we

do not reach in view of our disposition of their second contention.

     We fully recognize the gravity of the situation that confronted

investigative officials of the United States as a consequence of the

9/11 attack. We also recognize that some forms of governmental action

are permitted in emergency situations that would exceed constitutional

limits in normal times. See Home Building & Loan Association v.

Blaisdell, 290 U.S. 398, 425-26 (1934) (“While emergency does not

create power, emergency may furnish the occasion for the exercise of

power.”).   But most of the rights that the Plaintiff contends were

violated do not vary with surrounding circumstances, such as the right

not to be subjected to needlessly harsh conditions of confinement, the

right to be free from the use of excessive force, and the right not to

be subjected to ethnic or religious discrimination.   The strength of

our system of constitutional    rights derives from the steadfast

protection of those rights in both normal and unusual times.

     With some rights, for example, the right to be free from

unreasonable searches, the existence of exigent circumstances might

justify governmental action that would not otherwise be permitted.

See, e.g., Michigan v. Tyler, 436 U.S. 499, 509 (1978) (exigent


                                -32-
circumstances permitted warrantless entry into home).              But, as we

discuss below, see Part VI, the exigent circumstances of the post-9/11

context do not diminish the Plaintiff’s right not to be needlessly

harassed and mistreated in the confines of a prison cell by repeated

strip and body-cavity searches.       This and other rights, such as the

right to be free from use of excessive force and not to be subjected

to ethnic or religious discrimination, were all clearly established

prior to 9/11, and they remained clearly established even in the

aftermath   of   that   horrific   event.      To   whatever   extent   exigent

circumstances might affect the lawfulness of the Defendants’ actions

or might have justified an objectively reasonable belief that their

actions did not violate clearly established law, we consider the

argument in connection with a particular claim.

     With these general principles in mind, we turn to the Plaintiff’s

specific claims.

II. Procedural Due Process

     The    Plaintiff   alleges    that   Ashcroft    and   Mueller,    the   FBI

Defendants, the BOP Defendants, and Hasty adopted a policy under which

he was deprived of a liberty interest without any of the procedural

protections required by due process of law.            His allegation of the

deprivation of a liberty interest, even while lawfully confined

without bail on criminal charges, is based on his placement in

solitary confinement, where he was subjected to needlessly harsh

restrictions that were atypical and significant when compared to those

in the rest of the MDC population.          The Defendants contend that (1)


                                     -33-
the Plaintiff did not allege that the confinement was punitive; (2) no

procedural due process right was violated because the Plaintiff did

not have a liberty interest in avoiding extended confinement in the

ADMAX SHU and, even if he did, he received all the process that was

due; (3) even if the Plaintiff’s procedural due process right was

violated, the contours of this right were not clearly established at

the time of the events in question; (4) the Defendants’ actions were

objectively reasonable in the post-9/11 context; and (5) the Plaintiff

has failed to allege personal involvement.

     We are required by the Supreme Court’s decision in Saucier to

assess these arguments within a two-part framework, asking first

whether the alleged facts show a violation of a constitutional right,

see Saucier, 533 U.S. at 201, and, if so, “whether the right was

clearly established . . . in light of the specific context of the

case,” see id. The first, second, and fifth of the Defendants’

arguments bear on the initial issue of whether a violation has been

alleged;   the   third   argument--whether   the   right   was   clearly

established--is precisely the second issue under Saucier; and the

fourth argument is often a further component of a qualified immunity

defense because even if the law was clearly established, it might have

been objectively reasonable, on the facts of a particular case, for a

defendant to believe that the actions taken did not violate that

established law, see Johnson, 239 F.3d at 250.

     (a) Has a Violation of a Procedural Due Process Right Been

Adequately Pleaded?


                                 -34-
     In assessing the adequacy of the Plaintiff’s pleading of a

procedural due process violation we first consider the basic question

of whether the Plaintiff has pleaded the existence of a liberty

interest and entitlement to procedures that were not provided and then

consider the Defendants’ arguments that punitive intent and personal

involvement were not adequately pleaded.

     (i) The Plaintiff’s procedural due process right. In concluding

that the Plaintiff had a protected liberty interest, Judge Gleeson

relied on this Court’s decision in Tellier v. Fields, 280 F.3d 69 (2d

Cir. 2000). See Dist. Ct. op. at *17-*18.          In Tellier, a federal

inmate allegedly was placed in administrative detention in the SHU for

more than 500 days without being informed of the reasons for his

placement or receiving any hearings. See 280 F.3d at 74.              The

regulations governing administrative segregation, 28 C.F.R. § 541.22,

entitle inmates to “an administrative detention order detailing the

reasons for placing an inmate in administrative detention . . .

provided institutional security is not compromised thereby.” 28 C.F.R.

§ 541.22(b).    Moreover, the regulations require a Segregation Review

Officer to “hold a hearing and formally review the status of each

inmate who spends seven continuous days in administrative detention,

and thereafter . . . hold a hearing and review these cases formally at

least   every   30   days.”   Id.   §   541.22(c)(1).   The   regulations

specifically provide that administrative detention “is to be used only

for short periods of time except . . . where there are exceptional

circumstances, ordinarily tied to security or complex investigative


                                    -35-
concerns.” Id.

     In assessing whether a prisoner had a protected liberty interest

in avoiding administrative segregation, Tellier looked to Sandin v.

Conner, 515 U.S. 472 (1995), in which the Supreme Court held that

state-created liberty interests of prisoners were limited to freedom

from restraint that “imposes atypical and significant hardship on the

inmate in relation to the ordinary incidents of prison life.” Id. at

483-84.   Since Sandin, the rule in this Circuit has been that a

prisoner has a protected liberty interest “‘only if the deprivation

. . . is atypical and significant and the state has created the

liberty interest by statute or regulation.’” Tellier, 280 F.3d at 80

(quoting Sealey v. Giltner, 116 F.3d 47, 52 (2d Cir. 1997)) (omission

in original); see also Palmer v. Richards, 364 F.3d 60, 64 & n.2 (2d

Cir. 2004).

     Numerous cases in this Circuit have discussed the “atypical and

significant hardship” prong of Sandin. Relevant factors include both

the conditions of segregation and its duration. See Palmer, 364 F.3d

at 64. Segregation of longer than 305 days in standard SHU conditions

is sufficiently atypical to require procedural due process protection

under Sandin. See id. at 65 (citing Colon v. Howard, 215 F.3d 227, 231

(2d Cir. 2000)).    When confinement is of an intermediate duration--

between 101 and 305 days--“‘development of a detailed record’ of the

conditions of the confinement relative to ordinary prison conditions

is required.” Id. at 64-65 (quoting Colon, 215 F.3d at 232).

     Applying    these   standards,    Tellier   first   observed   that   the


                                      -36-
prisoner   had    alleged   confinement        of   more   than    500   days   “under

conditions that differ markedly from those in the general population,”

finding    this    sufficient     to    allege      “atypical     and    significant”

hardships.   280    F.3d    at    80.    Turning      to   the    language      of   the

regulations, the Court agreed that because the initial decision to

place a prisoner in administrative detention is a discretionary one,

the plaintiff did not have a “protected liberty interest that is

violated   when    the   Warden    removes     him    or   her    from   the    general

population.” Id. at 82.          However, the Court found, the regulations

constrain the warden’s discretion in maintaining a prisoner in

detention and the procedures “are designed to ensure that a prisoner

is kept in SHU for no longer than is necessary.” Id. at 82-83.

Accordingly, the Court concluded that section 541.22 “creates a

protectable liberty interest when an official’s failure to adhere to

the [regulation] results in an atypical, significant deprivation.” Id.

at 83 (internal quotation marks omitted).

     Relying on Tellier, Judge Gleeson concluded that the Plaintiff

had a clearly established protectable liberty interest in avoiding

continued detention in the ADMAX SHU. See Dist. Ct. op. at *18.                       On

appeal, the Defendants contend that Tellier is no longer good law in

light of the Supreme Court’s recent opinion in Wilkinson v. Austin,

545 U.S. 209 (2005).         In Wilkinson, the Supreme Court considered

Sandin’s application to segregation in Ohio’s Supermax facility.

Inmates in the Supermax facility were detained in solitary confinement

indefinitely, they remained in their cells 23 hours a day, the lights


                                        -37-
were turned on constantly, they could not go outside for recreation,

and they were limited to non-contact visits. See id. at 214-15.   The

Court confirmed Sandin’s holding that “a liberty interest in avoiding

particular conditions of confinement may arise from state policies or

regulations, subject to the important     limitations set forth in

Sandin,” id. at 222, but observed that “the touchstone of the inquiry

into the existence of a protected, state-created liberty interest in

avoiding restrictive conditions of confinement is not the language of

regulations regarding those conditions    but the nature of those

conditions themselves in relation to the ordinary incidents of prison

life,” id. at 223 (internal quotation marks omitted).      The Court

recognized that the courts of appeals had struggled to identify a

baseline for determining what constitutes an atypical and significant

hardship, but it concluded that confinement in the Supermax facility

“imposes an atypical and significant hardship under any plausible

baseline.” Id. Having found that the prisoner had a protected liberty

interest, the Court concluded that Ohio’s “informal, nonadversary

procedures” were sufficient to satisfy due process requirements. Id.

at 228-29.

     The Defendants argue that Wilkinson abrogates Tellier or that it

at least renders the relevant standard unclear because it instructs

courts to consider the nature of the conditions, not the requirements

of the regulations.    We disagree for two reasons.     First, while

Wilkinson instructs courts to focus on the nature of the conditions,

it nonetheless explains that the “liberty interest in avoiding


                                -38-
particular conditions of confinement . . . arise[s] from state

policies or regulations.” Id. at 222.              Following Tellier, Judge

Gleeson looked to the duration and conditions of confinement, as

instructed by Wilkinson. See Dist. Ct. op. at *18.

     Second, and more significantly, for at least half (if not all) of

the Plaintiff’s confinement in the ADMAX SHU, he was a pretrial

detainee, not a convicted prisoner.8          This Court has said that Sandin

     8
         The   Defendants   do   not   seriously   contest   Judge   Gleeson’s

characterization of the Plaintiff as a pretrial detainee, although

Ashcroft and Mueller briefly contend that his private interest in

avoiding detention in the ADMAX SHU after he pled guilty should be

evaluated “within the context of the prison system,” i.e., under

Eighth Amendment standards.        The Plaintiff argues that he should be

treated as a pretrial detainee until he was sentenced, citing Fuentes

v. Wagner, 206 F.3d 335, 341 (3d Cir. 2000).



     The circuits are divided as to whether to treat convicted, but

unsentenced, inmates as pretrial detainees.          Compare id. (treated as

pretrial detainee) with Resnick v. Hayes, 213 F.3d 443, 448 (9th Cir.

2000) (treated as prisoner), Whitnack v. Douglas County, 16 F.3d 954,

956-57 (8th Cir. 1994) (same), and Berry v. City of Muskogee, 900 F.2d

1489, 1493 (10th Cir. 1990) (same).           Because none of the Defendants

seriously challenges Judge Gleeson’s characterization of the Plaintiff

as a pretrial detainee throughout his entire confinement in the ADMAX

SHU, we will refer to him as a pretrial detainee, a status that

                                       -39-
does not apply to pretrial detainees and that, accordingly, pretrial

detainees need not show that an imposed restraint imposes atypical and

significant hardships to state deprivation of a liberty interest

protected by procedural due process. See Benjamin v. Fraser, 264 F.3d

175, 188-89 (2d Cir. 2001) (“Benjamin I”).   In Benjamin I, this Court

affirmed the district court’s ruling that the imposition of painful

physical restraints during the movement of pretrial detainees required

“reasonable after-the-fact procedural protections to ensure that such

restrictions on liberty [would] be terminated reasonably soon if they

[had] no justification.” Id. at 188.

     In sum, Wilkinson does not affect the validity of Judge Gleeson’s

ruling that the Plaintiff had a protected liberty interest because (1)

he considered the Plaintiff’s allegations of atypical and significant

hardships and (2) the Wilkinson and Sandin analysis does not apply to

the interval of the Plaintiff’s pretrial detention.        Under this

Court’s case law, the Plaintiff’s confinement of more than six months

fell in the intermediate range, thereby requiring inquiry into the

conditions of his confinement, which he sufficiently alleges to have

been severe.   Even under Wilkinson, the conditions under which the

Plaintiff alleges that he was confined--solitary confinement, repeated


plainly applies during the several months of confinement prior to the

Plaintiff’s plea.    We do not consider the question of whether

convicted, but unsentenced, inmates are pretrial detainees under the

Supreme Court’s jurisprudence establishing criteria for evaluating

constitutional limits on conditions of confinement.

                                -40-
strip and body-cavity searches, beatings, exposure to excessive heat

and cold, very limited exercise, and almost constant lighting--as well

as the initially indefinite duration of confinement could be found to

constitute atypical and significant hardships. See 545 U.S. at 223-24.

The Plaintiff has alleged a protected liberty interest in avoiding

more than six months’ detention in the ADMAX SHU, especially in light

of his status as a pretrial detainee.

       The Defendants also dispute the violation of a procedural due

process right by arguing that, even if the Plaintiff had a protected

liberty interest in avoiding extended detention in the ADMAX SHU, he

received all the process that was due by virtue of the FBI’s review.

This    argument   is   unavailing   at   this    preliminary      stage   of    the

litigation.     In Wilkinson, the Supreme Court applied the familiar

balancing test of Mathews v. Eldridge, 424 U.S. 319 (1976), to

determine     whether   the   plaintiff     received     adequate     procedural

protections. See 545 U.S. at 224-25.        Under the second prong of this

test, the Court observed that inmates received “notice of the factual

basis    leading   to   consideration     for    OSP   placement    and    a    fair

opportunity for rebuttal,” stating that “these are among the most

important procedural mechanisms for purposes of avoiding erroneous

deprivations.”      Id. at 225-26.        After weighing all the relevant

factors, the Court found that “[w]here the inquiry draws more on the

experience of prison administrators, and where the State’s interest

implicates the safety of other inmates and prison personnel, . . .

informal, nonadversary procedures” were sufficient.             Id. at 228-29.


                                     -41-
In the pending case, the Plaintiff alleges that he did not even

receive notice of the factual grounds on which he was being detained

in the ADMAX SHU nor did he have any opportunity for rebuttal.

     We recognize that in the post-9/11 context the first Mathews

factor–-the gravity of the Government’s interest–-is appropriately

accorded more weight than would otherwise be warranted.      It might be

that the combination of (1) the Government’s interest, accorded added

weight in the post-9/11 context, (2) the Plaintiff’s interest in

avoiding confinement under harsh conditions, and (3) the risk of an

erroneous determination of the need for such confinement would, on

balance, lead to the conclusion that the Government need not have

given the Plaintiff notice and a chance for rebuttal before placing

him in the ADMAX SHU.        However, once it became clear that the

Plaintiff was going to be confined in the ADMAX SHU for an extended

period of time, some process was required.        We cannot say in the

absence of a developed factual record whether the FBI’s clearance

procedure comported with the requirements of the Due Process Clause as

interpreted in Mathews and subsequent cases.     The sparse record thus

far developed provides no indication as to what security-related steps

the Defendants were taking that might justify prolonged confinement.

Nor does that record indicate in what respect providing the Plaintiff

with some notice of the basis for his separation in the ADMAX SHU and

affording some opportunity for rebuttal would have impaired national

security   interests   or   legitimate   penological   interests   of   the

Government.   The Government has not as yet had an opportunity to


                                  -42-
refute    the    Plaintiff’s    allegation    that   there    was    no    evidence

connecting him to terrorism.         Accordingly, we cannot say whether the

Government’s     national   security    interests    rendered       the   clearance

procedure sufficient to satisfy procedural due process requirements or

whether   more    traditional    procedural      protections    were      required.

Nevertheless, because we are required at this stage of the litigation

to accept all of the Plaintiff’s allegations as true and draw all

reasonable inferences in his favor, we cannot say that the Plaintiff

has failed to plead a viable claim under the procedural component of

the Due Process Clause.          Judge Gleeson dismissed the Plaintiff’s

procedural due process claim with respect to the initial confinement

in the ADMAX SHU, Dist. Ct. op. at *17 n.18, but properly ruled that

the Plaintiff had stated a procedural due process claim with respect

to his continued confinement, see id. at *18-*19.

     (ii) Punitive intent. Ashcroft, Mueller, and Hasty, citing Bell

v. Wolfish, 441 U.S. 520 (1979), contend that the Plaintiff has not

stated a claim that the confinement in the ADMAX SHU violated his

procedural due process rights because he has not alleged that the

confinement was punitive.       Preliminarily, we note that the complaint

alleges   that    the   Defendants    designed   a   policy    under      which   the

Plaintiff was “arbitrarily designated to be confined in the ADMAX SHU”

and that “[k]eeping Plaintiff[] in isolation . . . amounted to the

willful, malicious, and unnecessary infliction of pain and suffering.”

This is sufficient to allege that the confinement was punitive in

nature.


                                       -43-
     More     fundamentally,   however,        we   deem   unsupportable    the

Defendants’ premise that the Plaintiff’s procedural due process claim

requires an allegation of punitive intent.           Defendants Ashcroft and

Mueller cite Wolfish, 441 U.S. at 535, for the proposition that “in

evaluating the constitutionality of conditions or restrictions of

pretrial detention, the proper inquiry under the Due Process Clause is

whether the conditions ‘amount to punishment of the detainee.’”

However, Wolfish did not involve a claim that inadequate procedures

had been used to impose challenged conditions of confinement.               The

claim there was that the challenged conditions of confinement, being

punitive, could not be imposed on pretrial detainees at all because

they had not been convicted.     Although the Court did not consider the

challenged conditions punitive, it ruled that “under the Due Process

Clause, a detainee may not be punished prior to an adjudication of

guilt in accordance with due process of law.” Id.                This ruling

implements the substantive component of the Due Process Clause.9

     9
         Since Wolfish prohibited punishment prior to the process of

adjudicating guilt, it could be considered a decision vindicating a

procedural claim. However, as the Supreme Court’s decisions in Wolff

v. McDonnell, 418 U.S. 539 (1974), Hewitt v. Helms, 459 U.S. 460

(1983), and Sandin, 515 U.S. 472, make clear, when the Court is truly

considering a claim that restrictions were imposed within a prison

without     adequate   procedures,   it   is    focusing   precisely   on   the

procedural requirements of the Due Process Clause, and not what in

reality is the substantive component that was at issue in Wolfish.

                                     -44-
      By contrast, the relevant line of authority for the Plaintiff’s

procedural due process claim begins with Wolff v. McDonnell, 418 U.S.

539 (1974), and continues through Hewitt v. Helms, 459 U.S. 460

(1983), and Sandin, 515 U.S. 472.          Wolff outlined fairly extensive

procedures that must be observed before a prisoner’s liberty interest

in   retaining   good   time   credits   could   be   impaired   because   of

disciplinary violations. 418 U.S. at 563-72.           Helms required only

notice of charges and an opportunity to rebut in order to place a

prisoner in administrative segregation pending an investigation of

misconduct charges. 459 U.S. at 476.       Sandin modified Helms by making

the existence of a prisoner’s liberty interest turn primarily on the

atypical nature of the challenged conditions of confinement, 515 U.S.

at 483-87, but did not alter the basic requirement that where a

prisoner’s liberty interest exists, its impairment requires some

procedural protections.

      The Plaintiff’s liberty interest, based primarily on a federal

regulation, is entitled to some procedural protection regardless of

punitive intent.    To the extent that the interest derives directly

from the Due Process Clause (and hence requires procedural protection

only when punishment is imposed, see Wolfish, 441 U.S. at 535), the

harsh conditions set forth in the complaint adequately meet the

criteria for punishment, see Kennedy v. Mendoza-Martinez, 372 U.S.


See Block v. Rutherford, 468 U.S. 576, 591 & n.12 (1984) (applying

Wolfish to pretrial detainees’ substantive due process claim and

distinguishing it from a procedural due process claim).

                                    -45-
144, 168-69 (1963), whether or not such conditions were imposed with

punitive intent.

     (iii) Lack of personal involvement. Defendants Ashcroft and

Mueller contend that the Plaintiff has not adequately alleged their

personal involvement in the denial of procedural due process because

the continued detention decision was made by       FBI subordinates.

Applying the standards applicable to personal involvement outlined

above, we reject this claim at this stage of the litigation. Ashcroft

and Mueller are alleged to have condoned the policy under which the

Plaintiff was held in harsh conditions of confinement until “cleared”

by the FBI.   Since the complaint adequately alleges, for purposes of

a motion to dismiss, that procedural due process required some

procedures beyond FBI clearance, the allegation of condoning the

policy of holding the Plaintiff in the ADMAX SHU until cleared

suffices, at the pleading stage, to defeat dismissal for lack of

personal involvement.

     At the other end of the leadership chain, Defendant Hasty asserts

his lack of personal involvement because the continued detention

decision was made far above his level of responsibility.     But this

defense also cannot prevail at this stage of the litigation. Cf.

Anthony v. City of New York, 339 F.3d 129, 138 (2d Cir. 2003)

(“Plausible instructions from a superior . . . support qualified

immunity where, viewed objectively in light of the surrounding

circumstances, they could lead a reasonable officer to conclude that

the necessary legal justification for his actions exists (e.g.[,]


                                 -46-
. . . exigent circumstances).” (internal quotation marks omitted)).

Hasty is alleged to have known of the continued detention in the ADMAX

SHU and the absence of procedural protections for the Plaintiff.

Whether his conduct as a subordinate was objectively reasonable under

all the circumstances is an issue distinct from the adequacy of the

pleading of personal involvement.

     Between these extremes in the official hierarchy, the lack of

adequate allegations of personal knowledge of, or involvement in, the

Plaintiff’s continued detention is also asserted by the FBI Defendants

and the BOP Defendants.   However, the complaint at least implicitly

alleges the knowledge of the FBI Defendants by stating that they

“failed to approve post-September 11 detainees’ release to general

population.”   With respect to the BOP Defendants, the complaint

alleges that BOP Defendant Cooksey “directed that all detainees ‘of

high interest’ be confined in the most restrictive conditions possible

until cleared by the FBI,” that BOP Defendant Sawyer approved this

policy, and that BOP Defendant Rardin, along with others, designed the

policy of arbitrary confinement in the ADMAX SHU.   The FBI Defendants

also dispute their personal involvement in a procedural due process

violation by arguing that they could not reasonably be expected to

know about the BOP regulations. However, some factual development of

this claim would have to precede its determination.    Moreover, even

absent the FBI Defendants’ knowledge of the BOP regulation, the

complaint can support the inference that the FBI Defendants understood

that their alleged role in the clearance procedure was linked to a


                                -47-
detainee’s release to the general population.             This suffices to

overcome the defense of no personal involvement at this stage of the

litigation.

       It is arguable that, under the plausibility standard of Bell

Atlantic, some subsidiary facts must be alleged to plead adequately

that    Ashcroft   and    Mueller   condoned   the   Plaintiff’s   continued

confinement in the ADMAX SHU, that Hasty had knowledge of that

confinement, or that the mid-level Defendants knew the relationship

between their clearance procedure and the Plaintiff’s release to the

general population.        However, all of the Plaintiff’s allegations

respecting the personal involvement of these Defendants are entirely

plausible, without allegations of additional subsidiary facts.          This

is clearly so with respect to Hasty and the mid-level Defendants.

Even as to Ashcroft and Mueller, it is plausible to believe that

senior officials of the Department of Justice would be aware of

policies concerning       the detention of those arrested by federal

officers in the New York City area in the aftermath of 9/11 and would

know about, condone, or otherwise have personal involvement in the

implementation of those policies.           Sustaining the adequacy of a

pleading of personal involvement in these circumstances runs no risk

that every prisoner complaining of a denial of rights while in federal

custody anywhere in the United States can survive a motion to dismiss

simply by alleging that the Attorney General knew of or condoned the

alleged violation.       And, like the Form 9 complaint approved in Bell

Atlantic, Iqbal’s complaint informs all of the Defendants of the time


                                     -48-
frame and place of the alleged violations.

       (b) Was the Plaintiff’s Right to Procedural Due Process Clearly

Established?

       Although we conclude that the Plaintiff has adequately pleaded a

violation of a procedural due process right, we also conclude that in

this     case   “officers    of     reasonable     competence        could   [have]

disagree[d],” Malley v. Briggs, 475 U.S. 335, 341 (1986), whether

their conduct violated a clearly established procedural due process

right.    Accordingly, the Plaintiff’s right to additional procedures

was not clearly established with the level of specificity that is

required to defeat a qualified immunity defense. See Brosseau v.

Haugen, 543 U.S. 194, 199-200 (2004).

       Several factors combine to create this lack of clarity in prior

case    law.    First,   some   uncertainty      exists    in   determining       when

administrative    segregation       procedures    are     required    even   in    the

ordinary criminal context.        Our case law would require an officer in

the Defendants’ situation to consider various factors including the

length of the Plaintiff’s confinement, the extent to which the

conditions of confinement were atypical, the text of relevant BOP

regulations, and the Plaintiff’s status as a pretrial detainee. See,

e.g., Tellier, 280 F.3d at 79-83. As noted above, no single factor is

dispositive in this case, which concerns administrative segregation of

approximately six months.         Although the harshness of the conditions

alleged weigh in favor of requiring procedural protections, an officer

could    reasonably   note   that    the   Plaintiff’s      six-month    continued


                                       -49-
confinement was comparable to the duration of confinements in cases

that we characterized in Tellier as involving “relatively brief

periods of confinement.” See id. at 85.

     Second, uncertainty in existing case law is heightened by the

fact that, even on the facts alleged in the complaint, which specified

that the “of high interest” designation pertained to the Government’s

post-9/11 terrorism investigation, the investigation leading to the

Plaintiff’s separation from the general prison population could be

reasonably understood by all of the Defendants to relate to matters of

national security, rather than an ordinary criminal investigation.

Prior to the instant case, neither the Supreme Court nor our Court had

considered whether the Due Process Clause requires officials to

provide   ordinary   administrative   segregation   hearings   to   persons

detained under special conditions of confinement until cleared of

connection with activities threatening national security. Cf. Forsyth,

472 U.S. at 534-35 (granting Attorney General qualified immunity for

warrantless   wiretapping   for   national    security   purposes   despite

prohibitions of warrantless wiretapping in criminal context).

     Third, the BOP regulation on which the Plaintiff relies itself

contains potentially relevant exceptions that undermine certainty as

to established requirements of law.       “Administrative detention is to

be used only for short periods of time except . . . where there are

exceptional circumstances, ordinarily tied to security or complex

investigative concerns,” 28 C.F.R. § 541.22(c)(1) (emphasis added),

and inmates are entitled to “an administrative detention order


                                   -50-
detailing     the   reasons   for   placing   an   inmate   in   administrative

detention . . . provided institutional security is not compromised

thereby,” id. § 541. 22(b) (emphasis added).

     In sum, these factors, taken together, would suffice to raise “a

legitimate question,” Forsyth, 472 U.S. at 535 n.12, among Government

officials as to whether the Due Process Clause required administrative

segregation hearings or any procedures other than the FBI’s clearance

system. See id. (“[W]here there is a legitimate question whether an

exception to [a constitutional requirement] exists,” failure to abide

by the requirement “cannot be said [to have] violate[d] clearly

established law.” (emphasis added)).           Accordingly, we will direct

dismissal of the portions of the Plaintiff’s complaint alleging

violations of procedural due process rights. See Compl. ¶¶ 204-06.

III. Conditions of Confinement

     Hasty contends that Judge Gleeson should have dismissed the

Plaintiff’s conditions of confinement claims against him on the ground

of qualified immunity because (1) the Plaintiff did not allege

conditions amounting to a violation of substantive due process rights,

(2) the Plaintiff failed to allege Hasty’s deliberate indifference to

the maintenance of the conditions of confinement, and (3) Hasty’s

actions were objectively reasonable under the circumstances.10

     10
          There is some question as to whether Hasty sought to dismiss the

substantive due process claim or the excessive force claim, see Part

IV, infra, in the District Court on the ground of qualified immunity,

as distinguished from the merits of the claim.         However, the District

                                      -51-
     Because   the   Plaintiff   was   a   pretrial   detainee   during   his

detention in the ADMAX SHU, his challenge to the conditions of his

confinement arises from the substantive component of the Due Process

Clause of the Fifth Amendment and not from the cruel and unusual

punishment standards of the Eighth Amendment. See Benjamin v. Fraser,

343 F.3d 35, 49 (2d Cir. 2003) (“Benjamin II”).         Pretrial detainees

have not been convicted of a crime and thus “may not be punished in

any manner--neither cruelly and unusually nor otherwise.” Id. at 49-

50. Courts considering challenges to confinement brought by pretrial

detainees must first consider whether the circumstances of the

particular confinement render the confinement punitive; since some

restraint is necessary to confine a pretrial detainee, not all

uncomfortable conditions or restrictions are necessarily punitive. Id.

at 50. In Bell v. Wolfish, supra, the seminal case on the substantive

due process claims of pretrial detainees, the Supreme Court recognized

the following factors as relevant to the determination of whether a

condition of confinement is punitive:

     “Whether the sanction involves an affirmative disability or
     restraint, whether it has historically been regarded as a
     punishment, whether it comes into play only on a finding of
     scienter, whether its operation will promote the traditional
     aims of punishment--retribution and deterrence, whether the
     behavior to which it applies is already a crime, whether an
     alternative purpose to which it may rationally be connected


Court understood all the Defendants to “seek dismissal of all claims

against them on qualified immunity grounds,” Dist. Ct. op. at *10, and

we are satisfied that we have jurisdiction of an appeal from the

rulings that are premised on that understanding.

                                   -52-
     is assignable for it, and whether it appears excessive in
     relation to the alternative purpose assigned . . . .”

441 U.S. at 537-38 (quoting Mendoza-Martinez, 372 U.S. at 168-69).            A

court may infer that a condition of confinement is intended as

punishment if it is not reasonably related to a legitimate government

objective. See id. at 539.

     The complaint alleges, among other things, that MDC staff placed

the Plaintiff in solitary confinement, deliberately subjected him to

extreme hot and cold temperatures, shackled him every time he left his

cell, and repeatedly subjected him to strip and body-cavity searches,

and that these conditions were intended to be, and were in fact,

punitive.     Applying Wolfish, Judge Gleeson found these allegations

sufficient to state a substantive due process claim, observing that

whether     the   conditions   were    reasonably    related   to   legitimate

government objectives could not be determined on a motion to dismiss.

See Dist. Ct. op. at *16.

     Hasty contends that Judge Gleeson did not properly consider

whether the Plaintiff alleged that he was “deprived of the minimal

civilized    measure   of   life’s    necessities”   or   whether   Hasty   was

deliberately indifferent to the Plaintiff’s health or safety.               But

this Court has never applied those standards in this context.                In

Benjamin II, we distinguished between challenges to disabilities

imposed purposefully on pretrial detainees, which are analyzed under

the Wolfish “punitive” inquiry, and pretrial detainees’ challenges to

prison environmental conditions. See 343 F.3d at 50. Recognizing that

the “punitive” standard is neither required nor helpful in the context

                                      -53-
of environmental conditions, we adopted a modified version of the

Eighth Amendment’s deliberate indifference standard; we required a

showing of deliberate indifference but stated that such indifference

could be presumed from an absence of reasonable care. See id.                We

explicitly rejected analogies to the Eighth Amendment that would

require a showing of wantonness on the part of the prison official,

see id. at 51, or a showing that the alleged conditions were so

inhumane as to constitute cruel and unusual punishment, see id. at 52

(citing Estelle v. Gamble, 429 U.S. 97, 103 (1976)).

      The Plaintiff has alleged the purposeful infliction of restraints

that were punitive in nature.        Accordingly, the District Court need

not have considered whether a Defendant was “deliberately indifferent”

in inflicting the restraints or whether the restraints constituted

cruel and unusual punishment.       The right of pretrial detainees to be

free from punitive restraints was clearly established at the time of

the events in question, and no reasonable officer could have thought

that he could punish a pretrial detainee by subjecting him to the

practices and conditions alleged by the Plaintiff.

      The Plaintiff alleges that Hasty (1) requested that certain

officials develop procedures for the ADMAX SHU, (2) knew of the

conditions of confinement to which Plaintiff was subjected, (3)

approved the strip search policy, and (4) knew or should have known of

the practice or custom of beating detainees. Under a notice pleading

standard, reaffirmed in Bell Atlantic and Erickson, these allegations

are   sufficient   to   state   a   claim   that   Hasty   failed   to   remedy


                                     -54-
constitutional violations of which he was aware.       Moreover, the

general allegations of knowledge, which are sufficient under Phelps,

cited above, see Part I(e), are bolstered by the allegation that Hasty

directed other officers to set up procedures for the ADMAX SHU.

     Hasty’s final argument is that, even if the Plaintiff has pled

the violation of a clearly established right, Hasty’s actions were

objectively reasonable in the post-9/11 context.   He argues that the

actions were taken “in the immediate aftermath of September 11th

during the course of a large-scale investigation of unprecedented

scope in United States history, and Plaintiff was, at that time,

considered to be possibly complicit in the terrorist acts.”        As

discussed above, see Part I(f), the post-9/11 context does not lessen

the Plaintiff’s right, as a pretrial detainee, to be free of punitive

conditions of confinement.

IV. Excessive Force

     The only argument of a Defendant directed to the claim of

excessive force is Hasty’s contention that the complaint does not

allege his personal involvement.

     The complaint alleges that Hasty knew or should have known of the

MDC practice of beating detainees in the ADMAX SHU, that he knew or

should have known of the propensity of his subordinates to beat the

Plaintiff unnecessarily, and that he was deliberately indifferent in

failing to take action to curtail the beatings.    The complaint also

alleges that Hasty chose the officers who worked in the ADMAX SHU.

     Applying the standards for supervisory liability, outlined above,


                                -55-
see Part I(d), the Plaintiff’s allegations, on a notice pleading

standard, see Part I(e), suffice to state a claim of supervisory

liability for the use of excessive force against the Plaintiff.            See

Phelps, 308 F.3d at 187 n.6 (“[A] plaintiff’s allegation of knowledge

is itself a particularized factual allegation, which he will have the

opportunity to demonstrate at the appropriate time in the usual ways.”

(internal quotation marks omitted)).            The plausibility standard

requires no subsidiary facts at the pleading stage to support an

allegation of Hasty’s knowledge because it is at least plausible that

a warden would know of mistreatment inflicted by those under his

command.   Whether such knowledge can be proven must await further

proceedings.

V. Interference with Right to Counsel

      Hasty argues that the Plaintiff did not adequately plead a

violation of his Sixth Amendment right to counsel because (1) the

complaint does not state that he was charged with criminal (as opposed

to immigration) offenses and (2) he failed to plead supervisory

involvement.      Although, as Judge Gleeson observed, “the complaint

could have been more transparent regarding plaintiffs’ status as

pretrial detainees facing criminal charges,” see Dist. Ct. op. at *23,

the   complaint    does   refer   to   interference   with   the   Plaintiff’s

conversations with his “criminal attorney.”            This allegation was

sufficient to give Hasty “fair notice of what the plaintiff’s claim is

and the grounds upon which it rests.” Conley, 355 U.S. at 47.           As for

the issue of supervisory liability, the complaint alleges that Hasty


                                       -56-
“knew of and condoned the imposition of substantial restrictions on

Plaintiff’s right to communicate with counsel.”            The Plaintiff’s

allegations   of   knowledge   are    sufficient   to   state   a   claim   of

supervisory liability, and, for the reasons stated above, satisfy the

plausibility standard without an allegation of subsidiary facts.

VI. Unreasonable Searches

     Hasty challenges Judge Gleeson’s conclusion that he is not

entitled to qualified immunity at this stage on the Plaintiff’s Fourth

Amendment claim on the grounds that (1) the law on prisoners’ Fourth

Amendment right to be free from strip and body-cavity searches was not

clearly established and (2) Judge Gleeson failed to explain why the

searches of the     Plaintiff did not serve legitimate penological

interests.

     As to whether the right to be free from strip and body-cavity

searches was clearly established, Hasty argues that “the Circuits

differ sharply on the existence of prisoner privacy rights under the

Fourth Amendment outside of prison cells.” This argument ignores the

fact that it is this Circuit’s law that determines whether a right is

clearly established for purposes of a qualified immunity defense, see

Tellier, 280 F.3d at 84, and Hasty does not reckon with the long line

of Second Circuit cases on strip and body-cavity searches in prisons

and jails. See, e.g., Shain v. Ellison, 273 F.3d 56 (2d Cir. 2001);

Covino v. Patrissi, 967 F.2d 73 (2d Cir. 1992); Weber v. Dell, 804

F.2d 796 (2d Cir. 1986).

     Under the Saucier framework for considering a qualified immunity


                                     -57-
defense, discussed above, we must first decide whether, assuming the

Plaintiff’s allegations are true, his Fourth Amendment rights were

violated, which will require determining the proper standard for his

claim.

     The Supreme Court has held that visual body-cavity searches of

pretrial   detainees   and   prisoners    after    contact   visits   are   not

unreasonable under the Fourth Amendment, even in the absence of

probable cause. See Wolfish, 441 U.S. at 558.          Emphasizing that the

Fourth Amendment prohibits only unreasonable searches, the Court

instructed judges to consider “the scope of the particular intrusion,

the manner in which it is conducted, the justification for initiating

it, and the place in which it is conducted.” Id. at 558-59.           Because

of the potential for smuggling money, drugs, and weapons into prisons,

the Court concluded that the practice of strip searching inmates after

contact visits was not facially unconstitutional. See id. at 559-60.

Applying Wolfish, this Court has concluded that, while it might be

reasonable to strip search a prisoner before initially placing him in

administrative detention, it would not be reasonable to conduct a

second strip search shortly after the first search if the prisoner was

under continuous escort the entire time.          See Hodges v. Stanley, 712

F.2d 34, 35 (2d Cir. 1983).

     Since Wolfish and Hodges, two lines of cases involving strip

searches have evolved in this Circuit.             In Weber v. Dell, jail

officials conducted a visual body-cavity search on a woman arrested on

misdemeanor charges. See 804 F.2d at 799.          This Court ruled that


                                   -58-
       the Fourth Amendment precludes prison officials from
       performing strip/body cavity searches of arrestees charged
       with misdemeanors or other minor offenses unless the
       officials have a reasonable suspicion that the arrestee is
       concealing weapons or other contraband based on the crime
       charged, the particular characteristics of the arrestee,
       and/or the circumstances of the arrest.

Id. at 802; see Wachtler v. County of Herkimer, 35 F.3d 77, 81 (2d

Cir. 1994) (accepting Weber but upholding immunity defense on the

basis of reasonable suspicion of contraband); Walsh v. Franco, 849

F.2d   66,   69   (2d   Cir.   1988)   (applying   Weber   to   hold   a   search

unconstitutional).

       However, in Covino v. Patrissi, we applied the “legitimate

penological interests” standard outlined in Turner v. Safley, 482 U.S.

78, 89 (1987), to assess the constitutionality of a strip search of a

pretrial detainee held in a prison with sentenced inmates. The prison

in which Covino was detained had a policy of random visual body-cavity

searches. Covino, 967 F.2d at 75.         Observing that the Supreme Court

applied Turner’s “legitimate penological interests” test to all claims

that prison regulations violate constitutional rights, see Washington

v. Harper, 494 U.S. 210, 223-24 (1990), we analyzed the random search

policy under the four factors of Turner:

       (i) whether there is a valid, rational connection between
       the prison regulation and the legitimate governmental
       interest put forward to justify it; (ii) whether there are
       alternative means of exercising the right in question that
       remain open to prison inmates; (iii) whether accommodation
       of the asserted constitutional right will have an
       unreasonable impact upon guards and other inmates, and upon
       the allocation of prison resources generally; and (iv)
       whether there are reasonable alternatives available to the
       prison authorities.

Covino, 967 F.2d at 78-79 (citing Turner, 482 U.S. at 89-90).

                                       -59-
Applying    these   factors,    we   concluded     that   the   regulation    was

rationally related to legitimate security interests, there were no

alternative means of exercising the detainee’s right that would allow

the prison to achieve the same level of effectiveness, the regulation

accommodated the privacy rights of the detainee by conducting the

search behind closed doors, and there was no “alternative that fully

accommodates the prisoner’s rights at de minimis cost to valid

penological    interests.”     Id.   at   79-80   (internal     quotation   marks

omitted).

     In 2001, we attempted to reconcile these two lines of cases in

Shain v. Ellison, supra.        Judge Pooler’s opinion for the majority

observed that the Turner test governs the constitutionality of prison

regulations. See Shain, 273 F.3d at 65.           By limiting Covino to prison

regulations, she reconciled Covino and the “reasonable suspicion” line

of cases beginning with Weber, which all concerned events occurring in

jails.     See id. at 65-66.     In concurrence, Judge Katzmann remarked

that this Circuit’s precedents required a distinction “either between

misdemeanors and felonies or between jails and prisons,” but observed

that he did not find the distinction persuasive.                 See id. at 70.

Judge Cabranes, in dissent, criticized the jail/prison distinction and

argued that Weber’s “reasonable suspicion” rule was not good law in

light of Turner. Id. at 71-74; see also N.G. v. Connecticut, 382 F.3d

225, 234-35 (2d Cir. 2004) (rejecting the Turner standard for strip

searches in juvenile detention centers).

     On this appeal, the parties assume, as did Judge Gleeson, see


                                      -60-
Dist. Ct. op. at *26, that the proper inquiry is whether the Plaintiff

was housed at a jail or a prison.        Finding that the MDC was most like

a prison, Judge Gleeson applied the Covino/Turner standard. See id.

This was correct.    The Plaintiff was confined for an extended period

of time in a prison-like environment, and it appears that he was

charged with felonies, see 18 U.S.C. §§ 371, 1028. In the environment

where the Plaintiff was held, the lesser reasonable suspicion standard

would jeopardize prison officials’ ability to maintain security.

     As    Judge Gleeson recognized, even if the precise standard

governing intrusive searches of the Plaintiff at the MDC might not

have been clearly established in 2001, it was clearly established that

even the standard most favorable to prison officials required that

strip and body-cavity searches be rationally related to legitimate

government purposes. Cf. Hodges, 712 F.2d at 35 (holding that a

plaintiff stated a Fourth Amendment claim where consecutive body-

cavity searches were unnecessary).         The complaint alleges that the

Plaintiff was routinely strip searched twice after returning from the

medical clinic or court and that, on one occasion, the Plaintiff was

subjected to three serial strip and body-cavity searches in the same

room.   He also alleges that he was subjected to strip and body-cavity

searches    every   morning.     These    allegations   may   reasonably   be

understood to claim that repeated strip and body-cavity searches were

unrelated to legitimate government purposes and apparently were

performed to punish.           The Plaintiff has adequately alleged a

violation of his clearly established Fourth Amendment rights.              Of


                                    -61-
course, the success or failure of these claims will turn on the

specific facts that are revealed after discovery or at trial.

     Although exigent circumstances can justify some conduct that

would otherwise violate Fourth Amendment standards, see, e.g., Tyler,

436 U.S. at 509 (exigent circumstances justify warrantless entry into

a home), the post-9/11 context does not provide a basis for conducting

repeated and needless strip and body-cavity searches of a pretrial

detainee. See Part I(f), above.

VII. Interference with Religious Practices

     Hasty also argues that Judge Gleeson should have dismissed the

Plaintiff’s First Amendment claim against him on qualified immunity

grounds because (1) BOP regulations “conclusively establish” a lack of

personal involvement and (2) the Plaintiff did not allege a violation

of his First Amendment rights.

     Both arguments lack merit. Hasty contends that the only “policy”

on religion at the MDC was the official BOP policy, codified at 28

C.F.R. part 548, and that the Plaintiff has not indicated that these

policies were suspended or that he availed himself of available

complaint procedures, see 28 C.F.R. part 542. Hasty contends that he

“was under no clearly established constitutional obligation to take

affirmative steps to inquire whether Plaintiff observed particular

religious practices, but as the BOP regulations instruct, Plaintiff

had the responsibility to make his religious preferences known.” Br.

for Hasty at 47.     But neither the complaint procedures nor the

official policy governing religion allowed Hasty to ignore violations


                                  -62-
of detainees’ First Amendment rights.    If Hasty is arguing that the

Plaintiff has forfeited his right to recover damages because he did

not follow administrative complaint procedures, this may be relevant

to the merits of the case, but it is not relevant to a qualified

immunity defense.

     Similarly without merit, Hasty argues that he could not be

personally involved in any deprivations of religious freedom because

BOP regulations establish that prison chaplains “are responsible for

managing religious activities within the institution.” 28 C.F.R.

§ 548.12.   As the Plaintiff points out, however, Hasty ignores other

regulations stating that the warden determines, among other things,

what religious items may be used by prisoners, see id. § 548.16, and

whether attendance at religious functions is open to all prisoners,

id. § 548.15.

     Hasty’s second argument is that Plaintiff has not alleged a

violation of his First Amendment rights.      He relies on O’Lone v.

Estate of Shabazz, 482 U.S. 342 (1987), which applied Turner’s

“legitimate penological interests” test to First Amendment claims, see

id. at 348-49. Though recognizing that a prison regulation precluded

some Muslim prisoners from attending Friday prayers, see id. at 345,

the Supreme Court found the regulation justified under Turner,

focusing on the     officials’ legitimate security objectives and the

availability of other channels by which prisoners could exercise their

religious rights, see id. at 350-53.    In the pending case, however,

the Plaintiff alleges that he was not allowed to attend Friday


                                 -63-
prayers, that prison guards banged on his door when he tried to pray,

and that his Koran was routinely confiscated.11                These allegations

suffice to preclude a qualified immunity defense at this stage of the

litigation.      In particular, consideration of Hasty’s arguments--that

“restrictions on movement and possessions . . . were a necessary part

of the legitimate and proper functioning of the maximum security

procedures      in   the   ADMAX   SHU”    and   that   such   restrictions     were

“justified by security concerns and other institutional needs,” Br.

for   Hasty     at   49-50--must    await    factual    discovery   so   that    the

Government’s asserted security interests can be assessed against a

factual record of what restrictions actually existed and what purpose

they served.

VIII. Racial and Religious Discrimination

      The Defendants argue that they are entitled to qualified immunity

on the Plaintiff’s First Amendment claim of religious discrimination

and Fifth Amendment claim of racial or ethnic discrimination on three

grounds: (1) the Plaintiff has failed to state a violation of clearly

established rights, (2) the Plaintiff’s allegations of discriminatory

intent are too conclusory, and (3) the Plaintiff has not alleged the

personal involvement of Ashcroft and Mueller.12

      11
           Hasty’s arguments that the repeated banging on Iqbal’s cell

while he prayed shows that he was at least allowed to pray, and that

the repeated confiscation of his Koran shows that he was at least

permitted to have a Koran need no response.
      12
           Judge Gleeson dismissed the discrimination claims against the

                                          -64-
       The arguments of Ashcroft and Mueller challenging the sufficiency

of the Plaintiff’s race, ethnic, and religious discrimination claims

misunderstand his complaint. They contend that his “complaint amounts

to an objection that most of those persons determined to be of high

interest to the 9/11 investigation were Muslim or from certain Arab

countries,” which they justify by pointing out that the 9/11 hijackers

were Muslims from Arab countries.               However, what the Plaintiff is

alleging   is   that    he   was    deemed     to   be       “of   high    interest,”      and

accordingly was kept in the ADMAX SHU under harsh conditions, solely

because of his race, ethnicity, and religion.                       The Plaintiff also

alleges that “Defendants specifically targeted [him] for mistreatment

because    of   [his]    race,     religion,    and      national         origin.”       These

allegations     are     sufficient     to    state       a    claim       of    animus-based

discrimination        that   any    “reasonably          competent         officer”      would

understand to have been illegal under prior case law. See Malley, 475

U.S. at 341; see also Hayden v. County of Nassau, 180 F.3d 42, 48 (2d

Cir.   1999)    (stating     that    racial     classifications                violate   Equal

Protection Clause where motivated by racial animus and having a

discriminatory effect). Accordingly, the Plaintiff’s racial, ethnic,

and religious discrimination claims cannot be dismissed on qualified

immunity grounds at this stage of the litigation.

       Hasty also argues that the Plaintiff has failed to state a claim

of discrimination.       Citing Reno v. American-Arab Anti-Discrimination

Committee, 525 U.S. 471 (1999) (“AAADC”), he argues that the Equal


BOP Defendants. See Dist. Ct. op. at *29.

                                        -65-
Protection Clause does not apply in the context of proceedings to

remove illegal aliens and that the Government can permissibly deem

nationals of a particular country to be a special threat.               In AAADC,

the   Supreme    Court   concluded   that   a   provision    of   the    Illegal

Immigration Reform and Immigrant Responsibility Act of 1996, 8 U.S.C.

§ 1252(g), deprived the federal courts of jurisdiction to consider an

illegal alien’s selective enforcement challenge to deportation. See

525 U.S. at 487. The Court rejected the argument that it nevertheless

had jurisdiction to consider an alien’s constitutional arguments,

holding   that    “an    alien   unlawfully     in   this   country      has   no

constitutional right to assert selective enforcement as a defense

against his deportation,” see id. at 488, even when the Government

deports the alien “for the additional reason that it believes him to

be a member of an organization that supports terrorist activity,” id.

at 492. AAADC affords the Defendants no relief. The Plaintiff is not

challenging his deportation or even his arrest on criminal charges.

Moreover, AAADC does not stand for the proposition that the Government

may subject members of a particular race, ethnicity, or religion to

more restrictive conditions of confinement than members of other

races, ethnic backgrounds, or religions.

      The Defendants argue that the Plaintiff’s allegations of racial,

ethnic, and religious animus are too conclusory.            But, as discussed

above, see Part I(e), Crawford-El indicates that courts cannot require

a heightened pleading standard for civil rights complaints involving

improper motive. In Phillip, 316 F.3d at 298-99, this Court held that


                                     -66-
Swierkiewicz’s notice pleading standard applied to a civil rights

complaint alleging racial animus.       Although recognizing that the

complaint did not “contain many evidentiary allegations relevant to

intent,” see id. at 299, we found the allegations sufficient to state

a claim, observing that the complaint alleged that the plaintiffs were

African-American, described the defendants’ actions in detail, and

alleged that the plaintiffs were selected for maltreatment “solely

because of their color,” id. at 298.

     The Plaintiff’s allegations suffice to state claims of racial,

ethnic, and religious discrimination.    He alleges in particular that

the FBI Defendants classified him “of high interest” solely because of

his race, ethnic background, and religion and not because of any

evidence of involvement in terrorism.     He offers additional factual

support for this allegation, stating that “within the New York area,

all Arab Muslim men arrested on criminal or immigration charges while

the FBI was following an investigative lead into the September 11th

attacks--however unrelated the arrestee was to the investigation--were

immediately classified as ‘of interest’ to the post-September 11th

investigation.”   We need not consider at this stage of the litigation

whether these allegations are alone sufficient to state a clearly

established constitutional violation under the circumstances presented

because they are sufficient to state a violation when combined with

the Plaintiff’s allegation that he was singled out for mistreatment

and for unnecessarily punitive conditions of confinement based on his

racial, ethnic, and religious characteristics.


                                 -67-
      Finally, Ashcroft and Mueller argue that the Plaintiff failed to

allege their personal involvement in any discrimination. However, the

complaint alleges broadly that Ashcroft and Mueller were instrumental

in adopting the “policies and practices challenged here.”                          The

complaint also alleges that the FBI, “under the direction of Defendant

Mueller,” arrested thousands of Arab Muslims and that Ashcroft and

Mueller “knew of, condoned, and willfully and maliciously agreed to

subject Plaintiff[] to these conditions of confinement as a matter of

policy, solely on account of [his] religion, race, and/or national

origin and for no legitimate penological interest.”                   The Plaintiff

acknowledges that the FBI Defendants made the determination that

Plaintiff was “of high interest,” but this allegation does not

necessarily insulate Ashcroft and Mueller from personal responsibility

for   the   actions    of   their   subordinates       under    the    standards   of

supervisory liability outlined above, see Part I(d).                    As with the

procedural due process claim, the allegation that Ashcroft and Mueller

condoned and agreed to the discrimination that the Plaintiff alleges

satisfies    the    plausibility     standard    without       an     allegation    of

subsidiary facts because of the likelihood that these senior officials

would   have       concerned   themselves       with     the     formulation       and

implementation of policies dealing with the confinement of those

arrested on federal charges in the New York City area and designated

“of high interest” in the aftermath of 9/11.                   Whether or not the

issues of personal involvement will be clarified by court-supervised

discovery sufficient to support summary                judgment remains to be


                                      -68-
determined.

IX. Section 1985(3) Conspiracy

     The Defendants contend that they are entitled to qualified

immunity on the Plaintiff’s conspiracy claims under 42 U.S.C. §

1985(3) because (1) it was not clearly established that federal

officials were subject to liability under section 1985(3), and (2) the

Plaintiff’s allegations of conspiracy are too conclusory to state a

violation of clearly established law.

     Clearly established law.    A conspiracy claim under 42 U.S.C.

§ 1985(3) has four elements: (1) a conspiracy, (2) for the purpose of

depriving any person or class of persons of the equal protection of

the laws or of equal privileges and immunities under the laws, (3) an

act in furtherance of the conspiracy, and (4) whereby a person is

injured in his person or property or deprived of a right or privilege

of a citizen. See United Brotherhood of Carpenters & Joiners of

America, Local 610 v. Scott, 463 U.S. 825, 828-29 (1983).          In

addition, the conspiracy must be motivated by some class-based animus.

See Griffin v. Breckenridge, 403 U.S. 88, 102 (1971).

     In Gregoire v. Biddle, 177 F.2d 579 (2d Cir. 1949), this Court

considered a section 1985(3) claim against several federal officials

stemming from an allegedly false arrest.   The Court first held that

the officials had absolute immunity from the false arrest claim. See

id. at 580-81.    Turning to the section 1985(3) claim, the Court

rejected the plaintiff’s argument that “this language creates a claim

against any two persons who conspire to injure another for spite or


                                 -69-
other improper motives, apparently because to single out anyone for

illegal aggression is to deny him equal protection of the laws.” Id.

at 581.     Gregoire has been interpreted by some lower courts to mean

that section 1985(3) does not apply to federal officials. See, e.g.,

Lofland v. Meyers, 442 F. Supp. 955, 957 (S.D.N.Y. 1977); Williams v.

Halperin, 360 F. Supp. 554, 556 (S.D.N.Y. 1973); see also Hobson v.

Wilson, 737 F.2d 1, 19 (D.C. Cir. 1984) (criticizing Gregoire).

     In Griffin, the Supreme Court held that section 1985(3) contains

no   requirement    of   state   action    and   thus   applies   to   private

conspiracies. See 403 U.S. at 101.         Although this Court has had no

occasion since Gregoire to consider whether section 1985(3) applies to

conspiracies among federal officials, numerous courts of appeals,

applying Griffin, have concluded that section 1985(3) applies to

federal officials.       See, e.g., Hobson, 737 F.2d at 20; Jafree v.

Barber, 689 F.2d 640, 643 (7th Cir. 1982); Gillespie v. Civiletti, 629

F.2d 637, 641 (9th Cir. 1980); Dry Creek Lodge, Inc. v. United States,

515 F.2d 926, 931 (10th Cir. 1975).13        We agree that the development

of case law since Gregoire has eroded any basis for interpreting that

decision to render section 1985(3) inapplicable to federal officials.

     13
          BOP Defendant Cooksey cites post-Griffin cases from the Fifth

and Third Circuits stating that section 1985(3) does not apply to

federal officials. See, e.g., Mack v. Alexander, 575 F.2d 488, 489

(5th Cir. 1978); Bethea v. Reid, 445 F.2d 1163, 1164 (3d Cir. 1971).

However, these cases cite pre-Griffin cases for this proposition and

neglect to consider Griffin.

                                    -70-
And we also agree that, in the absence of prior Second Circuit case

law on point, it was not clearly established in 2001 that section

1985(3) applied to federal officials.          However, even without a

definitive ruling from this Court on the application of section

1985(3) to federal officials, federal officials could not reasonably

have believed that it was legally permissible for them to conspire

with other federal officials to deprive a person of equal protection

of the laws, at least where the officials’ conduct, alleged to have

accomplished the discriminatory object of the conspiracy, would

violate the Equal Protection Clause. As we have recently held, “[T]he

proper inquiry is whether the right itself--rather than its source--is

clearly established.” Russo v. City of Bridgeport, 479 F.3d 196, 212

(2d Cir. 2007) (collecting cases).

     Adequacy of allegations.      Applying the normal pleading rules

previously discussed, see Part I(e), even as supplemented by the

plausibility   standard,   we   have   no   doubt   that   the   Plaintiff’s

allegations of a conspiracy to discriminate on the basis of ethnicity

and religion suffice to withstand a motion to dismiss.           Unlike the

situation in Bell Atlantic, we do not encounter here a bare allegation

of conspiracy supported only by an allegation of conduct that is

readily explained as individual action plausibly taken in the actors’

own economic interests.

X. Personal Jurisdiction

     The final issue is whether Judge Gleeson erred in denying the

motions by Ashcroft, Mueller, and FBI Defendant Rolince to dismiss for


                                  -71-
lack of personal jurisdiction. Ordinarily, we would lack jurisdiction

over this issue on this interlocutory appeal concerning qualified

immunity.     However, “[a] defendant who is entitled to immediate

appellate review of a qualified immunity decision is also entitled to

appellate review of pendant issues if those issues are inextricably

intertwined with the question of qualified immunity or are otherwise

necessary to ensure meaningful review of it.” Toussie v. Powell, 323

F.3d 178, 184 (2d Cir. 2003) (internal quotation marks omitted).

“Whether issues are inextricably intertwined is determined by whether

there is substantial factual overlap bearing on the issues raised.”

Id. (internal quotation marks omitted). Judge Gleeson recognized the

overlap between the Defendants’ personal jurisdiction arguments and

personal involvement arguments pertaining to qualified immunity. See

Dist. Ct. op. at *10.

     Under    New   York’s   long-arm   statute,   a   court   may   exercise

jurisdiction over a non-domiciliary who “in person or through an agent

. . . commits a tortious act within the state” so long as the cause of

action arises from that act. See N.Y. C.P.L.R. § 302(a)(2).            As the

District Court observed, see Dist. Ct. op. at *9-*10, personal

jurisdiction cannot be predicated solely on a defendant’s supervisory

position.    See Ontel Products, Inc. v. Project Strategies Corp., 899

F. Supp. 1144, 1148 (S.D.N.Y. 1995).       Rather, a plaintiff must show

that a defendant “personally took part in the activities giving rise

to the action at issue.” Id.

     The same intertwining of the issue of personal involvement with


                                   -72-
the issue of personal jurisdiction that provides us with pendent

appellate jurisdiction also demonstrates that the pleading of personal

involvement suffices to establish personal jurisdiction, at least at

this preliminary stage of the litigation.

                             Conclusion

     For the foregoing reasons, the order of the District Court is

affirmed as to the denial of the Defendants’ motions to dismiss all of

the Plaintiff’s claims, except for the claim of a violation of the

right to procedural due process, as to which we reverse. In affirming

almost all of the District Court’s ruling, we emphasize that we do so

at an early stage of the litigation.      We recognize, as did Judge

Gleeson in ruling on the Plaintiff’s procedural due process claim, see

Dist. Ct. op. at *21, that carefully limited and tightly controlled

discovery by the Plaintiff as to certain officials will be appropriate

to probe such matters as the Defendants’ personal involvement in

several of the alleged deprivations of rights.    We are mindful too

that, for high level officials, this discovery might be either

postponed until discovery of front-line officials is complete or

subject to District Court approval and additional limitations.     We

also recognize that the Defendants will be entitled to seek more

specific statements as to some of the Plaintiff’s claims and perhaps

renew their claims for qualified immunity by motions for summary

judgment on a more fully developed record.

     In sum, the serious allegations of gross mistreatment set forth

in the complaint suffice, except as noted in this opinion, to defeat


                                -73-
the Defendants’ attempt to terminate the lawsuit at a preliminary

stage, but, consistent with the important policies that justify the

defense of qualified immunity, the defense may be reasserted in

advance of trial after the carefully controlled and limited discovery

that the District Court expects to supervise.

     Affirmed in part, reversed in part, and remanded.




                                -74-
JOSÉ A. CABRANES, Circuit Judge, concurring:

        I concur fully in Judge Newman’s characteristically careful and comprehensive opinion, which seeks

to hew closely to the relevant Supreme Court and Second Circuit precedents, including the Supreme Court’s

decision in Bell Atlantic v. Twombly, 127 S. Ct. 1955 (2007). That said, it is worth underscoring that some of

those precedents are less than crystal clear and fully deserve reconsideration by the Supreme Court at the

earliest opportunity; to say the least, “the guidance they provide is not readily harmonized,” Maj. Op. at 18.

        Most importantly, the opinion’s discussion of the relevant pleading standards reflects the uneasy

compromise—forged partially in dicta by the Supreme Court in Crawford El v. Britton, 523 U.S. 574

(1998)—between a qualified immunity privilege rooted in the need to preserve “the effectiveness of

government as contemplated by our constitutional structure,” Harlow v. Fitzgerald, 457 U.S. 800, 820 n.35

(1982), and the pleading requirements of Rule 8(a) of the Federal Rules of Civil Procedure.

        Here, that uneasy compromise presents itself in a case brought by Javaid Iqbal, a federally convicted

felon now residing in his native Pakistan. Iqbal does not challenge his arrest in the aftermath of 9/11, his

detention, his conviction, or his apparent subsequent deportation. Iqbal instead challenges his separation

from the general prison population at the Metropolitan Detention Center and his treatment during that

separation. He claims that his separation stemmed from a general policy authorized at the highest levels of

government in the wake of 9/11.           But most, if not all, of the assertedly unlawful actions in his

complaint—including the decision to place plaintiff in the ADMAX SHU and the abuses which purportedly

ensued there—are alleged to have been carried out by defendants much lower in the chain of command.

        Nevertheless, as a result of the Supreme Court’s precedents interpreting Rule 8(a), even as modified

by the “plausibility standard” established in Bell Atlantic, 127 S. Ct. at 1968, it is possible that the incumbent

Director of the Federal Bureau of Investigation and a former Attorney General of the United States will have

                                                      -75-
to submit to discovery, and possibly to a jury trial, regarding Iqbal’s claims. If so, these officials—FBI

Director Robert Mueller and former Attorney General John Ashcroft —may be required to comply with

inherently onerous discovery requests probing, inter alia, their possible knowledge of actions taken by

subordinates at the Federal Bureau of Investigation and the Federal Bureau of Prisons at a time when

Ashcroft and Mueller were trying to cope with a national and international security emergency unprecedented

in the history of the American Republic. In Bell Atlantic, the Supreme Court has quite rightly expressed

concern that “careful case management” might not be able to “weed[] out early in the discovery process”

an unmeritorious claim in private civil antitrust litigation, see Bell Atlantic, 127 S.Ct. at 1967, and might have

limited success in “checking discovery abuse,” id. This concern is all the more significant in the context of

a lawsuit against, inter alia, federal government officials charged with responsibility for national security and

entitled by law to assert claims of qualified immunity. Even with the discovery safeguards carefully laid out

in Judge Newman’s opinion, it seems that little would prevent other plaintiffs claiming to be aggrieved by

national security programs and policies of the federal government from following the blueprint laid out by

this lawsuit to require officials charged with protecting our nation from future attacks to submit to prolonged

and vexatious discovery processes.

        The decision in this case may be required by the faithful application of the relevant precedents by

a court of inferior jurisdiction. But a detached observer may wonder whether the balance struck here

between the need to deter unlawful conduct and the dangers of exposing public officials to burdensome

litigation—a balance compelled by the precedents that bind us—jeopardizes the important policy interest

Justice Stevens aptly described as “a national interest in enabling Cabinet officers with responsibilities in [the

national security] area to perform their sensitive duties with decisiveness and without potentially ruinous




                                                      -76-
hesitation.” Mitchell v. Forsyth, 472 U.S. 511, 541 (1985) (Stevens, J., concurring in the judgment).1




          1
              The Supreme Court’s recognition in Bell Atlantic that “proceeding to . . . discovery can be expensive,” Bell Atlantic, 127

S. Ct. at 1967 has particular resonance where, as here, discovery would not only result in significant cost but would also deplete

the time and effectiveness of current officials and the personal resources of former officials. Indeed, as Justice Stevens noted,

“[p]ersons of wisdom and honor will hesitate to answer the President’s call to serve in these vital positions if they fear that

vexatious and [in some cases] politically motivated litigation associated with their public decisions will squander their time and

reputation, and sap their personal financial resources when they leave office.” Mitchell, 472 U.S. at 542 (Stevens, J. concurring in

the judgment); see also Harlow, 457 U.S. at 814 (noting the “danger that fear of being sued will dampen the ardor of all but the most

resolute, or the most irresponsible [public officials], in the unflinching discharge of their duties” (alteration in original) (internal

quotation marks omitted)).

                                                                  -77-